--------------------------------------------------------------------------------

--------------------------------------------------------------------------------








































                                                                                               LEASE
                                                                                  (Multi-Tenant;
Net)
McCarthy Center






                                                                                           BETWEEN




                                                                            THE
IRVINE COMPANY




                                                                                                AND




CALIFORNIA MICRO DEVICES CORPORATION


































 



701423328v1
 

--------------------------------------------------------------------------------

 

                                                                                            INDEX
TO LEASE


 
 
ARTICLE I.  BASIC LEASE
PROVISIONS                                                                                                             

 
 
ARTICLE
II.  PREMISES                                                                                                                   

SECTION 2.1.
LEASED PREMISES
3

SECTION 2.2.
ACCEPTANCE OF PREMISES
3

SECTION 2.3.
BUILDING NAME AND ADDRESS
3

SECTION 2.4.
RIGHT OF FIRST OFFER
3

 
 
ARTICLE III.  TERM

SECTION 3.1.
GENERAL
4

SECTION 3.2.
RIGHT TO EXTEND THIS LEASE
4

 
 
ARTICLE IV.  RENT AND OPERATING EXPENSES                                

SECTION 4.1.
BASIC RENT
5

SECTION 4.2.
OPERATING EXPENSES
5

SECTION 4.3.
SECURITY DEPOSIT
7

 
 
ARTICLE V.  USES7

 
SECTION 5.1.             USE7

SECTION 5.2.
SIGNS
8

SECTION 5.3.
HAZARDOUS MATERIALS
8

 
 
ARTICLE VI.  COMMON AREAS;
SERVICES                                                    

SECTION 6.1.
UTILITIES AND SERVICES
10

 
SECTION 6.2.             OPERATION AND MAINTENANCE OF COMMON
AREAS                                                                         10

SECTION 6.3.
USE OF COMMON AREAS
10

SECTION 6.4.
PARKING
10

SECTION 6.5.
CHANGES AND ADDITIONS BY LANDLORD
10

 
 
ARTICLE VII.  MAINTAINING THE
PREMISES                                            

SECTION 7.1.
TENANT'S MAINTENANCE AND REPAIR
10

SECTION 7.2.
LANDLORD'S MAINTENANCE AND REPAIR
11

SECTION 7.3.
ALTERATIONS
11

SECTION 7.4.
MECHANIC'S LIENS
12

SECTION 7.5.
ENTRY AND INSPECTION
12

SECTION 7.6.
SPACE PLANNING AND SUBSTITUTION
12

 
 
ARTICLE VIII.  TAXES AND ASSESSMENTS ON TENANT'S PROPERTY                    

 
 
ARTICLE IX.  ASSIGNMENT AND SUBLETTING                                    

SECTION 9.1.
RIGHTS OF PARTIES
13

SECTION 9.2.
EFFECT OF TRANSFER
14

SECTION 9.3.
SUBLEASE REQUIREMENTS
14

SECTION 9.4.
CERTAIN TRANSFERS
15

 
 
ARTICLE X.  INSURANCE AND INDEMNITY                                            

SECTION 10.1.
TENANT'S INSURANCE
15

SECTION 10.2.
LANDLORD'S INSURANCE
15

SECTION 10.3.
TENANT'S INDEMNITY
15

SECTION 10.4.
LANDLORD'S NONLIABILITY
16

SECTION 10.5.
WAIVER OF SUBROGATION
16

 
 
ARTICLE XI.  DAMAGE OR DESTRUCTION

SECTION 11.1.
RESTORATION
16

SECTION 11.2.
LEASE GOVERNS
17

 
 
ARTICLE XII.  EMINENT DOMAIN

SECTION 12.1.
TOTAL OR PARTIAL TAKING
17

SECTION 12.2.
TEMPORARY TAKING
18

SECTION 12.3.
TAKING OF PARKING AREA
18

 
 
ARTICLE XIII.  SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS

SECTION 13.1.
SUBORDINATION
18

SECTION 13.2.
ESTOPPEL CERTIFICATE
18

SECTION 13.3.
FINANCIALS
18

 
 
ARTICLE XIV.  EVENTS OF DEFAULT AND REMEDIES

SECTION 14.1.
TENANT'S DEFAULTS
19

SECTION 14.2.
LANDLORD'S REMEDIES
20


May 5, 2005
701423328v1
 

--------------------------------------------------------------------------------

 



SECTION 14.3.
LATE PAYMENTS
21

SECTION 14.4.
RIGHT OF LANDLORD TO PERFORM
21

SECTION 14.5.
DEFAULT BY LANDLORD
21

SECTION 14.6.
EXPENSES AND LEGAL FEES
22

SECTION 14.7.
WAIVER OF JURY TRIAL
22

SECTION 14.8.
SATISFACTION OF JUDGMENT
22



 
 ARTICLE XV.  END OF TERM

SECTION 15.1.
HOLDING OVER
22

SECTION 15.2.
MERGER ON TERMINATION
22

 
SECTION 15.3.           SURRENDER OF PREMISES; REMOVAL OF
PROPERTY                                                   22

 
 
ARTICLE XVI.  PAYMENTS AND NOTICES

 
 
ARTICLE XVII.  RULES AND REGULATIONS

 
 
ARTICLE XVIII.  BROKER'S COMMISSION

 
 
ARTICLE XIX.  TRANSFER OF LANDLORD'S INTEREST

 
 
ARTICLE XX.  INTERPRETATION

SECTION 20.1.
GENDER AND NUMBER
24

SECTION 20.2.
HEADINGS
24

SECTION 20.3.
JOINT AND SEVERAL LIABILITY
24

SECTION 20.4.
SUCCESSORS
24

SECTION 20.5.
TIME OF ESSENCE
24

SECTION 20.6.
CONTROLLING LAW/VENUE
24

SECTION 20.7.
SEVERABILITY
24

SECTION 20.8.
WAIVER AND CUMULATIVE REMEDIES
24

SECTION 20.9.
INABILITY TO PERFORM
24

SECTION 20.10.
ENTIRE AGREEMENT
24

SECTION 20.11.
QUIET ENJOYMENT
25

SECTION 20.12.
SURVIVAL
25

SECTION 20.13.
INTERPRETATION
25

 
 
ARTICLE XXI.  EXECUTION AND RECORDING

SECTION 21.1.
COUNTERPARTS
25

 
SECTION 21.2.            CORPORATE, LIMITED LIABILITY COMPANY AND PARTNERSHIP
AUTHORITY                                                                          

SECTION 21.3.
EXECUTION OF LEASE; NO OPTION OR OFFER
25

SECTION 21.4.
RECORDING
25

SECTION 21.5.
AMENDMENTS
25

SECTION 21.6.
EXECUTED COPY
25

SECTION 21.7.
ATTACHMENTS
25

 
 
ARTICLE XXII.  MISCELLANEOUS

SECTION 22.1.
NONDISCLOSURE OF LEASE TERMS
26

SECTION 22.2.
GUARANTY
26

SECTION 22.3.
CHANGES REQUESTED BY LENDER
26

SECTION 22.4.
MORTGAGEE PROTECTION
26

SECTION 22.5.
COVENANTS AND CONDITIONS
26

SECTION 22.6.
SECURITY MEASURES
26

SECTION 22.7.
MOVING ALLOWANCE
26







EXHIBITS
  Exhibit A                                Description of Premises
  Exhibit B                                Environmental Questionnaire
  Exhibit C                                Landlord's Disclosures
  Exhibit D                                Insurance Requirements
  Exhibit E                                Rules and Regulations
  Exhibit X                                Work Letter
  Exhibit Y                                Project Site Plan

May 5, 2005
701423328v1
 

--------------------------------------------------------------------------------

 

LEASE
(Multi-Tenant; Net)
 
THIS LEASE is made as of the 13th day of May, 2005, by and between THE IRVINE
COMPANY, a Delaware corporation hereafter called "Landlord," and CALIFORNIA
MICRO DEVICES CORPORATION, a California corporation, hereinafter called
"Tenant."
 
ARTICLE I.  BASIC LEASE PROVISIONS
 
Each reference in this Lease to the "Basic Lease Provisions" shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.
 
1.
Premises:  Suite No. 100 (the Premises are more particularly described in
Section 2.1).

 

 
Address of Building:  Effective on or about September 1, 2005, the address of
the Building shall be

 
 
                                       490 N. McCarthy Boulevard, Milpitas, CA

 
2.
Project Description (if applicable):  McCarthy Center

 
3.
Use of Premises:  Office, laboratory, research & development.

 
4.
Commencement Date:  September 1, 2005

 
5.
Expiration Date:   November 30, 2010

 
6.
Basic Rent: During the initial three (3) months of the Term of this Lease (and
subject to the provisions of Section 14.2(d) of the Lease), Tenant shall not be
obligated to pay Basic Rent.

 

 
Commencing December 1, 2005, the Basic Rent shall be Twenty-One Thousand Four
Hundred Sixty-Six Dollars ($21,466.00) per month, based on $.80 per rentable
square foot.

 

 
Commencing December 1, 2006, the Basic Rent shall be Twenty-Two Thousand Three
Dollars ($22,003.00) per month, based on $.82 per rentable square foot.

 

 
Commencing December 1, 2007, the Basic Rent shall be Twenty-Two Thousand Eight
Hundred Eight Dollars ($22,808.00) per month, based on $.85 per rentable square
foot.

 

 
Commencing December 1, 2008, the Basic Rent shall be Twenty-Three Thousand Three
Hundred Forty-Five Dollars ($23,345.00) per month, based on $.87 per rentable
square foot.

 

 
Commencing December 1, 2009, the Basic Rent shall be Twenty-Four Thousand One
Hundred Fifty Dollars ($24,150.00) per month, based on $.90 per rentable square
foot.

 
7.
Guarantor(s):  None

 
8.
Floor Area:  Approximately 26,833 rentable square feet

 
9.
Security Deposit:  $24,150.00

 
10.
Broker(s):   CB Richard Ellis

 
11.
Additional Insureds:   McCarthy Center Partners LLC, a Delaware limited
liability company

 


 


 


 


 


 


 


 



May 5, 2005
701423328v1
 
- 1 -

--------------------------------------------------------------------------------

 

 


 
12.
Address for Payments and Notices:

LANDLORD
TENANT
 
THE IRVINE COMPANY
550 Newport Center Drive
Newport Beach, CA 92660
Attn:  Senior Vice President, Operations
Irvine Office Properties
 
with a copy of notices to:
 
THE IRVINE COMPANY
550 Newport Center Drive
Newport Beach, CA 92660
Attn:  Vice President, Operations
Irvine Office Properties, Technology Portfolio
 
CALIFORNIA MICRO DEVICES
CORPORATION                                            490  N. McCarthy
Boulevard, Suite 100            Milpitas, CA  95035

 
13.
Tenant's Liability Insurance Requirement:  $2,000,000.00

 
14.
Vehicle Parking Spaces:   One Hundred Seven (107)


May 5, 2005
701423328v1
 
- 2 -

--------------------------------------------------------------------------------

 

 
 
 

 
ARTICLE II.  PREMISES
 
SECTION 2.1.                                LEASED PREMISES.  Landlord leases to
Tenant and Tenant leases from Landlord the premises shown in Exhibit A (the
"Premises"), containing approximately the rentable square footage set forth as
the "Floor Area" in Item 8 of the Basic Lease Provisions and known by the suite
number identified in Item 1 of the Basic Lease Provisions.  The Premises are
located in the building identified in Item 1 of the Basic Lease Provisions (the
Premises together with such building and the underlying real property, are
called the "Building"), and is a portion of the project identified in Item 2 of
the Basic Lease Provisions and shown in Exhibit Y, if any (the "Project").  If
the Project is not already completed, Landlord makes no representation that the
Project, if any, as shown on Exhibit Y, (a) will be completed or that it will be
constructed as shown on Exhibit Y without change, or (b) to the extent the
Project is constructed, it will not be changed from the Project as shown on
Exhibit Y.  All references to "Floor Area" in this Lease shall mean the rentable
square footage set forth in Item 8 of the Basic Lease Provisions.  The rentable
square footage set forth in Item 8 may include or have been adjusted by various
factors, including, without limitation, a load factor to allocate a
proportionate share of any vertical penetrations, stairwells, common lobby or
common features or areas of the Building.  Tenant agrees that the Floor Area set
forth in Item 8 shall be binding on Landlord and Tenant for purposes of this
Lease regardless of whether any future or differing measurements of the Premises
or the Building are consistent or inconsistent with the Floor Area set forth in
Item 8.  The Premises are a portion of certain real property which is leased by
Landlord pursuant to that certain Master Lease dated December 31, 2003 (the
"Master Lease") by and between McCarthy Center Partners LLC, a Delaware limited
liability company ("Master Lessor"), as "Landlord", and Landlord as
"Tenant".  That certain Master Lease (Short Form – Memorandum) was recorded on
December 31, 2003 as Document No. 17553727 in the Official Records of Santa
Clara County, California.
 
           From and after the Commencement Date, Landlord hereby grants to
Tenant a non-exclusive license to use the lobby of the Building as a receiving
area.  Landlord agrees that, so long as Landlord retains the existing
receptionist desk in the lobby area, Tenant shall be entitled to maintain a
telephone, a personal computer, a directory listing its personnel and their
extensions, and instructions to visitors advising them how to contact Tenant’s
personnel on said receptionist desk.  Landlord further agrees that in the event
that Landlord removes the existing receptionist desk from the lobby, Tenant
shall be permitted to install a small desk at the side of the lobby, and Tenant
shall be entitled to maintain the aforementioned telephone, personal computer,
directory and instructions on said desk.  In no event, however, shall any
employees or other personnel of Tenant be “officed” in the lobby area.  Tenant
agrees that it shall remove its existing signage and literature rack from the
lobby on or prior to August 31, 2005.  Tenant’s license of the lobby area shall
be subject to each and every obligation on Tenant’s part under the Lease
(including, without limitation, the obligations of Articles V, VII, VIII, IX,
and X of the Lease), but Tenant shall not be obligated to pay additional Basic
Rent for the license granted herein.  Landlord shall have no responsibility for
the loss or damage of any of Tenant’s equipment or property located in the lobby
of the Building.
 
SECTION 2.2.                                ACCEPTANCE OF PREMISES. Tenant
acknowledges that neither Landlord nor any representative of Landlord has made
any representation or warranty with respect to the Premises, the Building or the
Project or their respective suitability or fitness for any purpose, including
without limitation any representations or warranties regarding the compliance of
Tenant’s use of the Premises with the applicable zoning or regarding any other
land use matters, and Tenant shall be solely responsible as to such
matters.  Further, neither Landlord nor any representative of Landlord has made
any representations or warranties regarding (i) what other tenants or uses may
be permitted or intended in the Building or the Project, (ii) any exclusivity of
use by Tenant with respect to its permitted use of the Premises as set forth in
Item 3 of the Basic Lease Provisions, or (iii) any construction of portions of
the Project not yet completed.  Tenant further acknowledges that neither
Landlord nor any representative of Landlord has agreed to undertake any
alterations or additions or construct any improvements to the Premises, and that
Tenant’s lease of the Premises shall be on an “as is” basis.  As of the
Commencement Date, Tenant shall be conclusively deemed to have accepted the
Premises and those portions of the Building and Project in which Tenant has any
rights under this Lease, which acceptance shall mean that it is conclusively
established that the Premises and those portions of the Building and Project in
which Tenant has any rights under this Lease were in satisfactory condition and
in conformity with the provisions of this Lease.
 
SECTION 2.3.                                BUILDING NAME AND ADDRESS.  Tenant
shall not utilize any name selected by Landlord from time to time for the
Building and/or the Project as any part of Tenant's corporate or trade
name.  Landlord shall have the right to change the name, address, number or
designation of the Building or Project without liability to
Tenant.  Notwithstanding the foregoing, Landlord shall reimburse Tenant for all
reasonable out-of-pocket expenses incurred by Tenant, including without
limitation, Tenant’s costs of obtaining new business cards, stationery and
informing Tenant’s customers and vendors of Tenant’s new address, not to exceed
Ten Thousand Dollars ($10,000.00) in the aggregate, resulting from any changed
name, number or designation of the Building or Project initiated by
Landlord.  Except to the extent reimbursed pursuant to Section 22.7 below, the
foregoing reimbursement obligation, shall not apply to the change of address of
the Building to “490 N. McCarthy Boulevard,” which change of address shall be
effective on or about September 1, 2005.


SECTION 2.4.                                RIGHT OF FIRST OFFER.   Provided
that Tenant is not in default of any provision of this Lease beyond any
applicable notice and cure periods, either at the time of Tenant’s

May 5, 2005
701423328v1
 
- 3 -

--------------------------------------------------------------------------------

 

election of its rights granted herein or the time of the commencement of
Tenant’s lease of any of the “First Right Space” pursuant hereto, and provided
further that Tenant is occupying the entire Premises and has not assigned or
sublet any of its interest in this Lease (except pursuant to a transfer for
which Tenant is not required to obtain Landlord’s consent), Landlord hereby
grants Tenant a one-time right ("First Right") to lease for the remainder of the
initial sixty-three (63) month Term of this Lease the space on the second floor
of the Building, and shown on Exhibit A (the "First Right Space"), all in
accordance with and subject to the provisions of this Section 2.4.  At any time
after the date of this Lease, but prior to execution of a new lease of the First
Right Space, or any portion thereof, to any third party, Landlord shall give
Tenant written notice of the basic economic terms, including but not limited to
the Basic Rent, term, Operating Expenses, and tenant improvement allowance, if
any  (collectively, the "Economic Terms"), upon which Landlord is willing to
lease such particular First Right Space to Tenant or to a third party; provided
that the Economic Terms shall exclude brokerage commissions and other Landlord
payments that do not directly inure to the tenant's benefit.  It is further
understood and agreed that should Landlord intend to lease other space in
addition to the First Right Space as part of a single transaction, then
Landlord's notice shall so provide and all such space shall collectively be
subject to the following provisions.  Within five (5) business days after
receipt of Landlord's notice, Tenant must give Landlord written notice pursuant
to which Tenant shall elect to (i) lease all, but not less than all, of the
space specified in Landlord's notice (the "Designated Space") upon such Economic
Terms and the same non-Economic Terms as set forth in this Lease; or (ii)
decline to so lease the Designated Space.  In the event that Tenant does not so
respond in writing to Landlord's notice within said period, Tenant shall be
deemed to have elected clause (ii) above.  Should Tenant elect to lease the
Designated Space pursuant to clause (i) above, then Landlord shall promptly
prepare and deliver to Tenant an amendment to this Lease consistent with the
foregoing, and Tenant shall execute and return same to Landlord within ten (10)
business days. Tenant's failure to timely return the amendment shall entitle
Landlord, at its election, to specifically enforce Tenant's commitment to lease
the Designated Space, to terminate Tenant=s First Right hereunder and lease such
space to any third party, and/or to pursue any other available legal
remedy.  Tenant=s election (or deemed election) to decline to lease the
Designated Space pursuant to clause (ii) above, shall thereupon terminate
Tenant=s First Right and any further rights of Tenant and to the First Right
Space.  It is understood and agreed that Tenant's First Right shall be subject
to any extension or expansion rights granted by Landlord to (or agreed to by and
between Landlord and) Dialpad Communications, Inc. (“Dialpad”) and any
successors-in-interest to Dialpad under Landlord’s lease with Dialpad, and in no
event shall any such First Right Space be deemed available for leasing until
Dialpad shall have vacated the First Right Space.  Tenant's rights under this
Section 2.4 shall belong solely to California Micro Devices Corporation, a
California corporation and to any assignee to whom California Micro Devices
Corporation may transfer its interest under this Lease without Landlord’s
consent, and any attempted assignment or transfer of such rights shall be void
and of no force or effect.
 
ARTICLE III.  TERM
 
SECTION 3.1.                                GENERAL.  The term of this Lease
(“Term”) shall commence on the date set forth in Item 4 of the Basic Lease
Provisions (the “Commencement Date”), and shall expire on the date set forth in
Item 5 of the Basic Lease Provisions (the “Expiration Date”).
SECTION 3.2.                                           RIGHT TO EXTEND THIS
LEASE.  Provided that Tenant is not in default of any provision of this Lease
beyond any applicable notice and cure periods, either at the time of exercise of
the extension right granted herein or at the time of the commencement of such
extension, and provided further that Tenant is occupying the entire Premises and
has not assigned or sublet any of its interest in this Lease, then Tenant may
extend the Term of this Lease for one (1) period of sixty (60) months.  Tenant
shall exercise its right to extend the Term by and only by delivering to
Landlord, not less than nine (9) months or more than twelve (12) months prior to
the expiration date of the Term, Tenant=s irrevocable written notice of its
commitment to extend (the ACommitment Notice@).  The Basic Rent payable under
the Lease during any extension of the Term shall be determined as provided in
the following provisions.


If Landlord and Tenant have not by then been able to agree upon the Basic Rent
for the extension of the Term, then within one hundred twenty (120) and ninety
(90) days prior to the expiration date of the Term, Landlord shall notify Tenant
in writing (“Landlord’s Determination”) of the Basic Rent that would reflect
ninety-five percent (95%) of the prevailing market rental rate for a 60-month
renewal of comparable space in the Project (together with any increases thereof
during the extension period) as of the commencement of the extension period (the
“95% FMR”).  Should Tenant disagree with the Landlord=s Determination, then
Tenant shall, not later than twenty (20) days thereafter, notify Landlord in
writing of Tenant=s determination of the 95% FMR (ATenant=s
Determination@).   In no event, however, shall Landlord's Determination or
Tenant's Determination be less than the Basic Rent payable by Tenant during the
then-scheduled final month of the initial Term.  Within ten (10) days following
delivery of the Tenant's Determination, the parties shall attempt to agree on an
appraiser to determine the 95% FMR.  If the parties are unable to agree in that
time, then each party shall designate an appraiser within ten (10) days
thereafter.  Should either party fail to so designate an appraiser within that
time, then the appraiser designated by the other party shall determine the fair
market rental.  Should each of the parties timely designate an appraiser, then
the two appraisers so designated shall appoint a third appraiser who shall,
acting alone, determine the 95% FMR for the Premises.  Any appraiser designated
hereunder shall have an MAI certification with not less than five (5) years
experience in the valuation of commercial industrial buildings in the vicinity
of the Project.


Within thirty (30) days following the selection of the appraiser and such
appraiser=s receipt of the Landlord=s Determination and the Tenant=s
Determination, the appraiser shall determine whether the Landlord’s

May 5, 2005
701423328v1
 
- 4 -

--------------------------------------------------------------------------------

 

Determination or the Tenant’s Determination more accurately reflects the 95% FMR
for the applicable 60-month renewal of the Lease for the Premises, as reasonably
extrapolated to the commencement of the extension period.  Accordingly, either
the Landlord=s Determination or the Tenant=s Determination shall be selected by
the appraiser as the 95% FMR for the extension period.   In making such
determination, the appraiser shall consider rental comparables for the Project
for similarly improved space within the vicinity of the Project with appropriate
adjustment for location and quality of project, but the appraiser shall not
attribute any factor for market tenant improvement allowances or brokerage
commissions in making its determination of the 95% FMR.  At any time before the
decision of the appraiser is rendered, either party may, by written notice to
the other party, accept the rental terms submitted by the other party, in which
event such terms shall be deemed adopted as the agreed fair market rental.  The
fees of the appraiser designated by each of the parties shall be borne entirely
by the designating party, and the fees of the third appraiser shall be borne
entirely by the party whose determination of the fair market rental rate was not
accepted by said third appraiser.


Within twenty (20) days after the determination of the 95% FMR as provided in
this Section, Landlord shall prepare an appropriate amendment to this Lease for
the extension period, and Tenant shall execute and return same to Landlord
within ten (10) days after Tenant’s receipt of same.  Should the 95% FMR not be
established by the commencement of the extension period, then Tenant shall
continue paying rent at the rate in effect during the last month of the initial
Term, and a lump sum adjustment shall be made promptly upon the determination of
such new rental.


If Tenant fails to timely exercise the extension right granted herein within the
time period expressly set forth for exercise by Tenant in the initial paragraph
of this Section, Tenant's right to extend the Term shall be extinguished and the
Lease shall automatically terminate as of the expiration date of the Term,
without any extension and without any liability to Landlord.  Any attempt to
assign or transfer any right or interest created by this paragraph shall be void
from its inception.  Tenant shall have no other right to extend the Term beyond
the single sixty (60) month extension period created by this paragraph.  Unless
agreed to in a writing signed by Landlord and Tenant, any extension of the Term,
whether created by an amendment to this Lease or by a holdover of the Premises
by Tenant, or otherwise, shall be deemed a part of, and not in addition to, any
duly exercised extension period permitted by this paragraph.
 
ARTICLE IV.  RENT AND OPERATING EXPENSES
 
SECTION 4.1.                                BASIC RENT.  From and after the
Commencement Date, Tenant shall pay to Landlord without deduction or offset, the
rental amount for the Premises shown in Item 6 of the Basic Lease Provisions
(the "Basic Rent"), including subsequent adjustments, if any.  Any rental
adjustment to Basic Rent shown in Item 6 shall be deemed to occur on the
specified monthly anniversary of the Commencement Date, whether or not the
Commencement Date occurs at the end of a calendar month.  The rent shall be due
and payable in advance commencing on the Commencement Date (as prorated for any
partial month) and continuing thereafter on the first day of each successive
calendar month of the Term.  No demand, notice or invoice shall be required for
the payment of Basic Rent.  An installment of rent in the amount of one (1) full
month's Basic Rent at the initial rate specified in Item 6 of the Basic Lease
Provisions and one (1) month's estimated Tenant's Share of Operating Expenses
(as defined in Section 4.2) shall be delivered to Landlord concurrently with
Tenant's execution of this Lease and shall be applied against the Basic Rent and
Operating Expenses first due hereunder.
 
SECTION 4.2.                                OPERATING EXPENSES.
 
(a)           From and after Commencement Date, Tenant shall pay to Landlord, as
additional rent, Tenant's Share of all Operating Expenses, as defined in Section
4.2(f), incurred by Landlord in the operation of the Building and the
Project.  The term "Tenant's Share" means that portion of any Operating Expenses
determined by multiplying the cost of such item by a fraction, the numerator of
which is the Floor Area and the denominator of which is the total rentable
square footage, as determined from time to time by Landlord, of (i) the
Building, for expenses determined by Landlord to benefit or relate substantially
to the Building rather than the entire Project, (ii) all or some of the
buildings in the Project, as determined by Landlord, for expenses determined by
Landlord to benefit or relate substantially to all or some of the buildings in
the Project rather than any specific building or (iii) all or some of the
buildings within the Project as well as all or a portion of other property owned
by Landlord and/or its affiliates, for expenses which benefit or relate to such
buildings within the Project and such other real property.  Landlord and Tenant
acknowledge and agree that, as of the Commencement Date of this Lease (but
subject to adjustment thereafter as provided in the foregoing provisions),
“Tenant Share” of the expenses which benefit or relate substantially to the
Building pursuant to Subsection (i) above is fifty percent (50%), and “Tenant’s
Share” of expenses which benefit or relate substantially to all or some of the
buildings in the Project pursuant to Subsection (ii) above is eleven and
forty-eight/one hundredths percent (11.48%).  In the event that Landlord
determines in its sole and absolute discretion that any premises within the
Building or any building within the Project or any portion of a building or
project within a larger area incurs a non-proportional benefit from any expense,
or is the non-proportional cause of any such expense, Landlord may, allocate a
greater percentage of such Operating Expense to such premises, building or
project, as applicable.  The full amount of any management fee payable by
Landlord for the management of Tenant's Premises that is calculated as a
percentage of the rent payable by Tenant shall be paid in full by Tenant as
additional rent.
 
(b)           Prior to the start of each full Expense Recovery Period (as
defined in this Section 4.2), Landlord shall give Tenant a written estimate of
the amount of Tenant's Share of Operating Expenses for the applicable

May 5, 2005
701423328v1
 
- 5 -

--------------------------------------------------------------------------------

 

 
Expense Recovery Period.  Failure to provide such estimate shall not relieve
Tenant from its obligation to pay Tenant's Share of Operating Expenses or
estimated amounts thereof, if and when Landlord provides such estimate or final
payment amount.  Tenant shall pay the estimated amounts to Landlord in equal
monthly installments, in advance concurrently with payments of Basic Rent.  If
Landlord has not furnished its written estimate for any Expense Recovery Period
by the time set forth above, Tenant shall continue to pay monthly the estimated
Tenant's Share of Operating Expenses in effect during the prior Expense Recovery
Period; provided that when the new estimate is delivered to Tenant, Tenant
shall, at the next monthly payment date, pay any accrued estimated Tenant's
Share of Operating Expenses based upon the new estimate.  For purposes hereof,
"Expense Recovery Period" shall mean every twelve month period during the Term
(or portion thereof for the first and last lease years) commencing July 1 and
ending June 30, provided that Landlord shall have the right to change the date
on which an Expense Recovery Period commences in which event appropriate
reasonable adjustments shall be made to Tenant's Share of Operating Expenses so
that the amount payable by Tenant shall not materially vary as a result of such
change.
 
(c)           Within one hundred twenty (120) days after the end of each Expense
Recovery Period, Landlord shall furnish to Tenant a statement showing in
reasonable detail the actual or prorated Tenant's Share of Operating Expenses
incurred by Landlord during the period, and the parties shall within thirty (30)
days thereafter make any payment or allowance necessary to adjust Tenant's
estimated payments of Tenant's Share of Operating Expenses, if any, to the
actual Tenant's Share of Operating Expenses as shown by the annual
statement.  Any delay or failure by Landlord in delivering any statement
hereunder shall not constitute a waiver of Landlord's right to require Tenant to
pay Tenant's Share of Operating Expenses pursuant hereto.  Any amount due Tenant
shall be credited against installments next coming due under this Section 4.2,
and any deficiency shall be paid by Tenant together with the next
installment.  Should Tenant fail to object in writing to Landlord's
determination of Tenant's Share of Operating Expenses within sixty (60) days
following delivery of Landlord's expense statement, Landlord's determination of
Tenant's Share of Operating Expenses for the applicable Expense Recovery Period
shall be conclusive and binding on the parties for all purposes and any future
claims to the contrary shall be barred.
 
(d)           Even though this Lease has terminated and the Tenant has vacated
the Premises, when the final determination is made of Tenant's Share of
Operating Expenses for the Expense Recovery Period in which this Lease
terminates, Tenant shall within thirty (30) days of written notice pay the
entire increase over the estimated Tenant's Share of Operating Expenses already
paid.  Conversely, any overpayment by Tenant shall be rebated by Landlord to
Tenant not later than thirty (30) days after such final determination.
 
(e)           If, at any time during any Expense Recovery Period, any one or
more of the Operating Expenses are increased to a rate(s) or amount(s) in excess
of the rate(s) or amount(s) used in calculating the estimated Tenant's Share of
Operating Expenses for the year, then the estimate of Tenant's Share of
Operating Expenses may be increased by written notice from Landlord for the
month in which such rate(s) or amount(s) becomes effective and for all
succeeding months by an amount equal to Tenant's Share of the increase.  If
Landlord gives Tenant written notice of the amount or estimated amount of the
increase, the month in which the increase will or has become effective, then
Tenant shall pay the increase to Landlord as a part of Tenant's monthly payments
of the estimated Tenant's Share of Operating Expenses as provided in
Section 4.2(b), commencing with the month following Tenant's receipt of
Landlord's notice.  In addition, Tenant shall pay upon written request any such
increases which were incurred prior to the Tenant commencing to pay such monthly
increase.
 
(f)           Subject to the exclusions set forth in subsection (i) below, the
term "Operating Expenses" shall mean and include all Project Costs, as defined
in subsection (g), and Property Taxes, as defined in subsection (h).
 
(g)           The term "Project Costs" shall include all expenses of operation,
repair and maintenance of the Building and the Project, including without
limitation all appurtenant Common Areas (as defined in Section 6.2), and shall
include the following charges by way of illustration but not limitation:  water
and sewer charges; insurance premiums and deductibles and/or reasonable premium
and deductible equivalents should Landlord elect to self-insure all or any
portion of any risk that Landlord is authorized to insure hereunder; license,
permit, and inspection fees; light; power; window washing; trash pickup;
janitorial services to any interior Common Areas; heating, ventilating and air
conditioning; supplies; materials; equipment; tools; the cost of any
environmental, insurance, tax or other consultant utilized by Landlord in
connection with the Building and/or Project; establishment of reasonable
reserves for replacements and/or repairs; costs incurred in connection with
compliance with any laws or changes in laws applicable to the Building or the
Project; the cost of any capital investments or replacements (other than tenant
improvements for specific tenants) but only to the extent of the amortized
amount thereof over the useful life of such capital investments or replacements
calculated at a market cost of funds, all as determined by Landlord, for each
such year of useful life during the Term; costs associated with the maintenance
of an air conditioning, heating and ventilation service agreement, and
maintenance of an intrabuilding network cable service agreement for any
intrabuilding network cable telecommunications lines within the Project, and any
other installation, maintenance, repair and replacement costs associated with
such lines; capital costs associated with a requirement related to demands on
utilities by Project tenants, including without limitation the cost to obtain
additional phone connections; labor; reasonably allocated wages and salaries,
fringe benefits, and payroll taxes for administrative and other personnel
directly applicable to the Building and/or Project, including both Landlord's
personnel and outside personnel; any expense incurred pursuant to Sections 6.1,
6.2, 6.4, 7.2, and 10.2; and a reasonable overhead/management fee for the
professional operation of the Project.  It is understood and agreed that Project
Costs may include competitive charges for direct services (including, without
limitation, management and/or operations services) provided by any subsidiary,
division or affiliate of Landlord.
 
(h)           The term "Property Taxes" as used herein shall include any form of
federal, state, county or local government or municipal taxes, fees, charges or
other impositions of every kind (whether general, special, ordinary

May 5, 2005
701423328v1
 
- 6 -

--------------------------------------------------------------------------------

 

 
or extraordinary) related to the ownership, leasing or operation of the
Premises, Building or Project, including without limitation, the following:  (i)
all real estate taxes or personal property taxes, as such property taxes may be
reassessed from time to time; and (ii) other taxes, charges and assessments
which are levied with respect to this Lease or to the Building and/or the
Project, and any improvements, fixtures and equipment and other property of
Landlord located in the Building and/or the Project, (iii) all assessments and
fees for public improvements, services, and facilities and impacts thereon,
including without limitation arising out of any Community Facilities Districts,
"Mello Roos" districts, similar assessment districts, and any traffic impact
mitigation assessments or fees; (iv) any tax, surcharge or assessment which
shall be levied in addition to or in lieu of real estate or personal property
taxes, other than taxes covered by Article VIII; and (v) taxes based on the
receipt of rent (including gross receipts or sales taxes applicable to the
receipt of rent), and (vi) costs and expenses incurred in contesting the amount
or validity of any Property Tax by appropriate proceedings.
 
(i)           The term “Operating Expenses” shall specifically exclude the
following: (i) all excess profits taxes, franchise taxes, gift taxes, capital
stock taxes, inheritance and succession taxes, estate taxes, federal and state
income taxes, and other taxes to the extent applicable to Landlord’s general or
net income (as opposed to rents, receipts or income attributable to operations
at the Building), (ii) the cost of providing tenant improvements to, or other
specific costs incurred for the account of, separately billed to and paid by,
other tenants of the Building or Project, (iii) the initial construction cost of
the Building, or debt service on any mortgage or deed of trust recorded with
respect to the Building, (iv) sums (other than management fees) paid to
subsidiaries or other affiliates of Landlord for services on or to the Building
or Project to the extent that the costs of such services exceed the competitive
cost for such services rendered by persons or entities of similar skill,
competence and experience, (v) and fines, penalties or interest resulting from
the breach by Landlord of its obligations under this Lease, (vi) advertising and
promotional expenditures, (vii) Landlord’s charitable and political
contributions, (viii) ground lease rental, (ix) all costs of purchasing or
leasing major sculptures, paintings or other  major works or objects of art, (x)
any expenses for which Landlord has received actual reimbursement, (xi) costs
incurred by Landlord in connection with the correction of defects in design and
original construction of the Building or the Project, (xii) expenses for the
replacement of any item covered under warranty, unless Landlord has not received
payment under such warranty, or (xiii) fines or penalties incurred as a result
of violation by Landlord of any applicable laws or regulations.
 
SECTION 4.3.                                SECURITY DEPOSIT.  Concurrently with
Tenant's delivery of this Lease, Tenant shall deposit with Landlord the sum, if
any, stated in Item 9 of the Basic Lease Provisions, to be held by Landlord as
security for the full and faithful performance of all of Tenant's obligations
under this Lease (the "Security Deposit"). Landlord shall not be required to
keep this Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on the Security Deposit.  Subject to the last sentence
of this Section, the Security Deposit shall be understood and agreed to be the
property of Landlord upon Landlord's receipt thereof, and may be utilized by
Landlord in its sole and absolute discretion towards the payment of all expenses
by Landlord for which Tenant would be required to reimburse Landlord under this
Lease, including without limitation brokerage commissions and Tenant Improvement
costs.  Upon any Event of Default by Tenant (as defined in Section 14.1),
Landlord may, in its sole and absolute discretion, retain, use or apply the
whole or any part of the Security Deposit to pay any sum which Tenant is
obligated to pay under this Lease, sums that Landlord may expend or be required
to expend by reason of the Event of Default by Tenant or any loss or damage that
Landlord may suffer by reason of the Event of Default or costs incurred by
Landlord in connection with the repair or restoration of the Premises pursuant
to Section 15.3 of this Lease upon expiration or earlier termination of this
Lease.  In no event shall Landlord be obligated to apply the Security Deposit
upon an Event of Default and Landlord's rights and remedies resulting from an
Event of Default, including without limitation, Tenant's failure to pay Basic
Rent, Tenant's Share of Operating Expenses or any other amount due to Landlord
pursuant to this Lease, shall not be diminished or altered in any respect due to
the fact that Landlord is holding the Security Deposit.  If any portion of the
Security Deposit is applied by Landlord as permitted by this Section, Tenant
shall within five (5) days after written demand by Landlord deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to its original
amount. If Tenant fully performs its obligations under this Lease, the Security
Deposit shall be returned to Tenant (or, at Landlord's option, to the last
assignee of Tenant's interest in this Lease) within thirty (30) days after the
expiration of the Term, provided that Tenant agrees that Landlord may retain the
Security Deposit to the extent and until such time as all amounts due from
Tenant in accordance with this Lease have been determined and paid in full and
Tenant agrees that Tenant shall have no claim against Landlord for Landlord's
retaining such Security Deposit to the extent provided in this Section.
 
ARTICLE V.  USES
 
SECTION 5.1.                                USE.  Tenant shall use the Premises
only for the purposes stated in Item 3 of the Basic Lease Provisions, all in
accordance with applicable laws and restrictions and pursuant to approvals to be
obtained by Tenant from all relevant and required governmental agencies and
authorities.  The parties agree that any contrary use shall be deemed to cause
material and irreparable harm to Landlord and shall entitle Landlord to
injunctive relief in addition to any other available remedy.  Tenant, at its
expense, shall procure, maintain and make available for Landlord's inspection
throughout the Term, all governmental approvals, licenses and permits required
for the proper and lawful conduct of Tenant's permitted use of the
Premises.  Tenant shall not do or permit anything to be done in or about the
Premises which will in any way interfere with the rights of other occupants of
the Building or the Project, or use or allow the Premises to be used for any
unlawful purpose, nor shall Tenant permit any nuisance or commit any waste in
the Premises or the Project.  Tenant shall not perform any work or conduct any
business whatsoever in the Project other than inside the Premises.  Tenant shall
not do or permit to be done anything which will invalidate or increase the cost
of any insurance policy(ies) covering the Building, the Project and/or their
contents, and shall comply with all applicable

May 5, 2005
701423328v1
 
- 7 -

--------------------------------------------------------------------------------

 

 
insurance underwriters rules.  Tenant shall comply at its expense with all
present and future laws, ordinances, restrictions, regulations, orders, rules
and requirements of all governmental authorities that pertain to Tenant or its
use of the Premises, including without limitation all federal and state
occupational health and safety requirements, whether or not Tenant's compliance
will necessitate expenditures or interfere with its use and enjoyment of the
Premises.  Tenant shall comply at its expense with all present and future
covenants, conditions, easements or restrictions now or hereafter affecting or
encumbering the Building and/or Project, and any amendments or modifications
thereto, including without limitation the payment by Tenant of any periodic or
special dues or assessments charged against the Premises or Tenant which may be
allocated to the Premises or Tenant in accordance with the provisions
thereof.  Tenant shall promptly upon demand reimburse Landlord for any
additional insurance premium charged by reason of Tenant's failure to comply
with the provisions of this Section, and shall indemnify Landlord from any
liability and/or expense resulting from Tenant's noncompliance.
 
SECTION 5.2.                                SIGNS.  Except as approved in
writing by Landlord, in its sole and absolute discretion, Tenant shall have no
right to maintain signs in any location in, on or about the Premises, the
Building or the Project and shall not place or erect any signs that are visible
from the exterior of the Building.  Notwithstanding the foregoing, Landlord
agrees and acknowledges that Tenant’s existing signage located on the east side
of the Building (the “Existing Signage”) is approved by Landlord, and Tenant may
continue to maintain Existing Signage during the Term, as such may be
extended.  The size, design, graphics, material, style, color and other physical
aspects of any permitted sign shall be subject to Landlord's written
determination, as determined solely by Landlord, prior to installation, that
signage is in compliance with any covenants, conditions or restrictions
encumbering the Premises and Landlord's signage program for the Project, as in
effect from time to time and approved by the City in which the Premises are
located ("Signage Criteria").  Prior to placing or erecting any such signs,
Tenant shall obtain and deliver to Landlord a copy of any applicable municipal
or other governmental permits and approvals and comply with any applicable
insurance requirements for such signage.  Tenant shall be responsible for the
cost of any permitted sign, including the fabrication, installation, maintenance
and removal thereof and the cost of any permits therefor.  If Tenant fails to
maintain its sign in good condition, or if Tenant fails to remove same upon
termination of this Lease and repair and restore any damage caused by the sign
or its removal, Landlord may do so at Tenant's expense.  Landlord shall have the
right to temporarily remove any signs in connection with any repairs or
maintenance in or upon the Building.  The term "sign" as used in this Section
shall include all signs, designs, monuments, displays, advertising materials,
logos, banners, projected images, pennants, decals, pictures, notices,
lettering, numerals or graphics.  Notwithstanding the foregoing, Landlord agrees
and acknowledges that it shall, during the Term, as such may be extended,
continue to maintain the existing monument sign located in front of the
Building, which monument sign includes Tenant’s signage.
 
SECTION 5.3.                                HAZARDOUS MATERIALS.
 
(a)           For purposes of this Lease, the term "Hazardous Materials"
includes (i) any "hazardous material" as defined in Section 25501(o) of the
California Health and Safety Code, (ii) hydrocarbons, polychlorinated biphenyls
or asbestos, (iii) any toxic or hazardous materials, substances, wastes or
materials as defined pursuant to any other applicable state, federal or local
law or regulation, and (iv) any other substance or matter which may result in
liability to any person or entity as a result of such person's possession, use,
release or distribution of such substance or matter under any statutory or
common law theory.
 
(b)           Tenant shall not cause or permit any Hazardous Materials to be
brought upon, stored, used, generated, released or disposed of on, under, from
or about the Premises (including without limitation the soil and groundwater
thereunder) without the prior written consent of Landlord, which consent may be
given or withheld in Landlord's sole and absolute discretion.  Notwithstanding
the foregoing, Tenant shall have the right, without obtaining prior written
consent of Landlord, to utilize within the Premises a reasonable quantity of
standard office products that may contain Hazardous Materials (such as photocopy
toner, "White Out", and the like), and reasonable quantity of laboratory
products that may contain Hazardous Materials (such as acetone, isopropyl
alcohol, Propanol, Amber clean, Alpha Flux, PC board etching solution, vacuum
pump oil (ULVAC SMR-100), provided however, that (i) Tenant shall maintain such
products in their original retail packaging, shall follow all instructions on
such packaging with respect to the storage, use and disposal of such products,
and shall otherwise comply with all applicable laws with respect to such
products, and (ii) all of the other terms and provisions of this Section 5.3
shall apply with respect to Tenant's storage, use and disposal of all such
products.  Landlord may, in its sole and absolute discretion, place such
conditions as Landlord deems appropriate with respect to Tenant's use of any
such Hazardous Materials, and may further require that Tenant demonstrate that
any such Hazardous Materials are necessary or useful to Tenant's business and
will be generated, stored, used and disposed of in a manner that complies with
all applicable laws and regulations pertaining thereto and with good business
practices.  Tenant understands that Landlord may utilize an environmental
consultant to assist in determining conditions of approval in connection with
the storage, generation, release, disposal or use of Hazardous Materials by
Tenant on or about the Premises, and/or to conduct periodic inspections of the
storage, generation, use, release and/or disposal of such Hazardous Materials by
Tenant on and from the Premises, and Tenant agrees that any costs incurred by
Landlord in connection therewith shall be reimbursed by Tenant to Landlord as
additional rent hereunder upon demand.
 
(c)           Prior to the execution of this Lease, Tenant shall complete,
execute and deliver to Landlord an Environmental Questionnaire and Disclosure
Statement (the "Environmental Questionnaire") in the form of Exhibit B attached
hereto.  The completed Environmental Questionnaire shall be deemed incorporated
into this Lease for all purposes, and Landlord shall be entitled to rely fully
on the information contained therein.  On each anniversary of the Commencement
Date until the expiration or sooner termination of this Lease, Tenant shall
disclose to Landlord in writing the names and amounts of all Hazardous Materials
which were stored, generated,

May 5, 2005
701423328v1
 
- 8 -

--------------------------------------------------------------------------------

 

 
used, released and/or disposed of on, under or about the Premises for the
twelve-month period prior thereto, and which Tenant desires to store, generate,
use, release and/or dispose of on, under or about the Premises for the
succeeding twelve-month period.  In addition, to the extent Tenant is permitted
to utilize Hazardous Materials upon the Premises, Tenant shall promptly provide
Landlord with complete and legible copies of all the following environmental
documents relating thereto:  reports filed pursuant to any self-reporting
requirements; permit applications, permits, monitoring reports, emergency
response or action plans, workplace exposure and community exposure warnings or
notices and all other reports, disclosures, plans or documents (even those which
may be characterized as confidential) relating to water discharges, air
pollution, waste generation or disposal, and underground storage tanks for
Hazardous Materials; orders, reports, notices, listings and correspondence (even
those which may be considered confidential) of or concerning the release,
investigation of, compliance, cleanup, remedial and corrective actions, and
abatement of Hazardous Materials; and all complaints, pleadings and other legal
documents filed by or against Tenant related to Tenant's use, handling, storage,
release and/or disposal of Hazardous Materials.
 
(d)           Landlord and its agents shall have the right, but not the
obligation, to inspect, sample and/or monitor the Premises and/or the soil or
groundwater thereunder at any time to determine whether Tenant is complying with
the terms of this Section 5.3, and in connection therewith Tenant shall provide
Landlord with full access to all facilities, records and personnel related
thereto.  If Tenant is not in compliance with any of the provisions of this
Section 5.3, or in the event of a release of any Hazardous Material on, under or
about the Premises caused or permitted by Tenant, its agents, employees,
contractors, licensees or invitees, Landlord and its agents shall have the
right, but not the obligation, without limitation upon any of Landlord's other
rights and remedies under this Lease, to immediately enter upon the Premises
without notice and to discharge Tenant's obligations under this Section 5.3 at
Tenant's expense, including without limitation the taking of emergency or
long-term remedial action.  Landlord and its agents shall endeavor to minimize
interference with Tenant's business in connection therewith, but shall not be
liable for any such interference.  In addition, Landlord, at Tenant's expense,
shall have the right, but not the obligation, to join and participate in any
legal proceedings or actions initiated in connection with any claims arising out
of the storage, generation, use, release and/or disposal by Tenant or its
agents, employees, contractors, licensees or invitees of Hazardous Materials on,
under, from or about the Premises.
 
(e)           If the presence of any Hazardous Materials on, under, from or
about the Premises or the Project caused or permitted by Tenant or its agents,
employees, contractors, licensees or invitees results in (i) injury to any
person, (ii) injury to or any contamination of the Premises or the Project, or
(iii) injury to or contamination of any real or personal property wherever
situated, Tenant, at its expense, shall promptly take all actions necessary to
return the Premises and the Project and any other affected real or personal
property owned by Landlord to the condition existing prior to the introduction
of such Hazardous Materials and to remedy or repair any such injury or
contamination, including without limitation, any cleanup, remediation, removal,
disposal, neutralization or other treatment of any such Hazardous
Materials.  Notwithstanding the foregoing, Tenant shall not, without Landlord's
prior written consent, which consent may be given or withheld in Landlord's sole
and absolute discretion, take any remedial action in response to the presence of
any Hazardous Materials on, from, under or about the Premises or the Project or
any other affected real or personal property owned by Landlord or enter into any
similar agreement, consent, decree or other compromise with any governmental
agency with respect to any Hazardous Materials claims; provided however,
Landlord's prior written consent shall not be necessary in the event that the
presence of Hazardous Materials on, under or about the Premises or the Project
or any other affected real or personal property owned by Landlord (i) imposes an
immediate threat to the health, safety or welfare of any individual and (ii) is
of such a nature that an immediate remedial response is necessary and it is not
possible to obtain Landlord's consent before taking such action.  To the fullest
extent permitted by law, Tenant shall indemnify, hold harmless, protect and
defend (with attorneys acceptable to Landlord) Landlord and Master Lessor, and
any successors to all or any portion of Landlord's and/or Master Lessor's
interest in the Premises and in the Project and in any other real or personal
property owned by Landlord or Master Lessor, from and against any and all
liabilities, losses, damages, diminution in value, judgments, fines, demands,
claims, recoveries, deficiencies, costs and expenses (including without
limitation attorneys' fees, court costs and other professional expenses),
whether foreseeable or unforeseeable, arising directly or indirectly out of the
use, generation, storage, treatment, release, on- or off-site disposal or
transportation of Hazardous Materials (A) on, into, from, under or about the
Premises during the Term regardless of the source of such Hazardous Materials
unless caused solely by Landlord or (B) on, into, from, under or about the
Premises, the Building or the Project and any other real or personal property
owned by Landlord or Master Lessor caused or permitted by Tenant, its agents,
employees, contractors, licensees or invitees.  Such indemnity obligation shall
specifically include, without limitation, the cost of any required or necessary
repair, restoration, cleanup or detoxification of the Premises, the Building and
the Project and any other real or personal property owned by Landlord or Master
Lessor, the preparation of any closure or other required plans, whether or not
such action is required or necessary during the Term or after the expiration of
this Lease and any loss of rental due to the inability to lease the Premises or
any portion of the Building or Project as a result of such Hazardous Material or
remediation thereof.  If it is at any time discovered that Tenant or its agents,
employees, contractors, licensees or invitees may have caused or permitted the
release of a Hazardous Material on, under, from or about the Premises, the
Building or the Project or any other real or personal property owned by Landlord
or Master Lessor, Tenant shall, at Landlord's request, immediately prepare and
submit to Landlord a comprehensive plan, subject to Landlord's approval,
specifying the actions to be taken by Tenant to return the Premises, the
Building or the Project or any other real or personal property owned by Landlord
or Master Lessor, to the condition existing prior to the introduction of such
Hazardous Materials.  Upon Landlord's approval of such cleanup plan, Tenant
shall, at its expense, and without limitation of any rights and remedies of
Landlord under this Lease or at law or in equity, immediately implement such
plan and proceed to cleanup such Hazardous Materials in accordance with all
applicable laws and as required by such plan and this Lease.  The provisions of
this Section 5.3(e) shall expressly survive the expiration or sooner termination
of this Lease.

May 5, 2005
701423328v1
 
- 9 -

--------------------------------------------------------------------------------

 

 


 
(f)           Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, certain facts relating to Hazardous Materials at the Project known
by Landlord to exist as of the date of this Lease, as more particularly
described in Exhibit C attached hereto.  Tenant shall have no liability or
responsibility with respect to the Hazardous Materials facts described in
Exhibit C, nor with respect to any Hazardous Materials which Tenant proves were
neither released on the Premises during the Term nor caused or permitted by
Tenant, its agents, employees, contractors, licensees or
invitees.  Notwithstanding the preceding two sentences, Tenant agrees to notify
its agents, employees, contractors, licensees, and invitees of any exposure or
potential exposure to Hazardous Materials at the Premises that Landlord brings
to Tenant's attention.  Tenant hereby acknowledges that this disclosure
satisfies any obligation of Landlord to Tenant pursuant to California Health &
Safety Code Section 25359.7, or any amendment or substitute thereto or any other
disclosure obligations of Landlord.
 
ARTICLE VI.  COMMON AREAS; SERVICES
 
SECTION 6.1.                                UTILITIES AND SERVICES.  Tenant
shall be responsible for and shall pay promptly, directly to the appropriate
supplier, all charges for water, gas, electricity, sewer, heat, light, power,
telephone, telecommunications service, refuse pickup, janitorial service,
interior landscape maintenance and all other utilities, materials and services
furnished directly to Tenant or the Premises or used by Tenant in, on or about
the Premises during the Term, together with any taxes thereon.  If any utilities
or services are not separately metered or assessed to Tenant, Landlord shall
make a reasonable determination of Tenant's proportionate share of the cost of
such utilities and services, and Tenant shall pay such amount to Landlord, as an
item of additional rent, within ten (10) days after receipt of Landlord's
statement or invoice therefor.  Alternatively, Landlord may elect to include
such cost in the definition of Project Costs in which event Tenant shall pay
Tenant's proportionate share of such costs in the manner set forth in
Section 4.2.  Tenant shall also pay to Landlord as an item of additional rent,
within ten (10) days after receipt of Landlord’s statement or invoice therefor,
a reasonable charge (which shall be in addition to the electricity charge paid
to the utility provider) for Tenant’s “after hours” usage of each HVAC unit
servicing the Premises.  If the HVAC unit(s) servicing the Premises also serve
other leased premises in the Building, “after hours” shall mean usage of said
unit(s) before or after the hours of 6:00 A.M. to 6:00 P.M. on Mondays through
Fridays, and for more than four (4) hours at any time during any weekend period
(that is, from midnight on Friday through midnight on Sunday), subject to
reasonable adjustment of said hours by Landlord.  If the HVAC unit(s) serve only
the Premises, “after hours” shall mean more than two hundred eighty-three (283)
hours of usage during any month during the Term.  “After hours” usage shall be
determined based upon the operation of the applicable HVAC unit during each of
the foregoing periods on a “non-cumulative” basis (that is, without regard to
Tenant’s usage or nonusage of other unit(s) serving the Premises, or of the
applicable unit during other periods of the Term).  Landlord shall not be liable
for damages or otherwise for any failure or interruption of any utility or other
service furnished to the Premises, and no such failure or interruption shall be
deemed an eviction or entitle Tenant to terminate this Lease or withhold or
abate any rent due hereunder.  Landlord shall at all reasonable times have free
access to the Building and, upon at least 24 hours prior written or oral notice
(except in emergencies when no notice shall be required), to the Premises to
install, maintain, repair, replace or remove all electrical and mechanical
installations of Landlord.  Tenant acknowledges that the costs incurred by
Landlord related to providing above-standard utilities to Tenant, including,
without limitation, telephone lines, may be charged to Tenant.
 
SECTION 6.2.                                OPERATION AND MAINTENANCE OF COMMON
AREAS.  During the Term, Landlord shall operate all Common Areas within the
Building and the Project.  The term "Common Areas" shall mean all areas within
the exterior boundaries of the Building and other buildings in the Project which
are not held for exclusive use by persons entitled to occupy space, and all
other appurtenant areas and improvements within the Project provided by Landlord
for the common use of Landlord and tenants and their respective employees and
invitees, including without limitation parking areas and structures, driveways,
sidewalks, landscaped and planted areas, hallways and interior stairwells not
located within the premises of any tenant, common electrical rooms and roof
access entries, common entrances and lobbies, elevators, and restrooms not
located within the premises of any tenant.
 
SECTION 6.3.                                USE OF COMMON AREAS.  The occupancy
by Tenant of the Premises shall include the use of the Common Areas in common
with Landlord and with all others for whose convenience and use the Common Areas
may be provided by Landlord, subject, however, to compliance with all rules and
regulations as are prescribed from time to time by Landlord.  Landlord shall
operate and maintain the Common Areas in the manner Landlord may determine to be
appropriate.  All costs incurred by Landlord for the maintenance and operation
of the Common Areas shall be included in Project Costs except to the extent any
particular cost incurred is related to or associated with a specific tenant and
can be charged to such tenant of the Project.  Landlord shall at all times
during the Term have exclusive control of the Common Areas, and may restrain or
permit any use or occupancy, except as authorized by Landlord's rules and
regulations.  Tenant shall keep the Common Areas clear of any obstruction or
unauthorized use related to Tenant's operations or use of Premises, including
without limitation, planters and furniture.  Nothing in this Lease shall be
deemed to impose liability upon Landlord for any damage to or loss of the
property of, or for any injury to, Tenant, its invitees or employees.  Landlord
may temporarily close any portion of the Common Areas for repairs, remodeling
and/or alterations, to prevent a public dedication or the accrual of
prescriptive rights, or for any other reason deemed sufficient by Landlord,
without liability to Landlord.
 


 
SECTION 6.4.                                PARKING.  Tenant shall be entitled
to the number of vehicle parking spaces set forth in Item 14 of the Basic Lease
Provisions on those portions of the Common Areas designated by Landlord for
parking.  Such spaces shall be unreserved and unassigned, except that Landlord
shall designate and mark three (3) of such spaces near the front-entry to the
Premises as “visitor” for Tenant.  Tenant shall not use more parking spaces than
such number.  All parking spaces shall be used only for parking of vehicles no
larger than full size passenger automobiles, sports utility vehicles or pickup
trucks.  Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant's employees, suppliers, shippers, customers or
invitees to be loaded, unloaded or parked in areas other than those designated
by Landlord for such activities.  If Tenant permits or allows any of the
prohibited activities described above, then Landlord shall have the right,
without notice, in addition to such other rights and remedies that Landlord may
have, to remove or tow away the vehicle involved and charge the costs to
Tenant.  Parking within the Common Areas shall be limited to striped parking
stalls, and no parking shall be permitted in any driveways, access ways or in
any area which would prohibit or impede the free flow of traffic within the
Common Areas.  There shall be no parking of any vehicles for longer than a
forty-eight (48) hour period unless otherwise authorized by Landlord, and
vehicles which have been abandoned or parked in violation of the terms hereof
may be towed away at the owner's expense.  Nothing contained in this Lease shall
be deemed to create liability upon Landlord for any damage to motor vehicles of
visitors or employees, for any loss of property from within those motor
vehicles, or for any injury to Tenant, its visitors or employees, unless
ultimately determined to be caused by the sole active negligence or willful
misconduct of Landlord.  Landlord shall have the right to establish, and from
time to time amend, and to enforce against all users all reasonable rules and
regulations (including the designation of areas for employee parking) that
Landlord may deem necessary and advisable for the proper and efficient operation
and maintenance of parking within the Common Areas.  Landlord shall have the
right to construct, maintain and operate lighting facilities within the parking
areas; to change the area, level, location and arrangement of the parking areas
and improvements therein; to restrict parking by tenants, their officers, agents
and employees to employee parking areas; to enforce parking charges (by
operation of meters or otherwise); and to do and perform such other acts in and
to the parking areas and improvements therein as, in the use of good business
judgment, Landlord shall determine to be advisable.  Any person using the
parking area shall observe all directional signs and arrows and any posted speed
limits.  In no event shall Tenant interfere with the use and enjoyment of the
parking area by other tenants of the Project or their employees or
invitees.  Parking areas shall be used only for parking vehicles.  Washing,
waxing, cleaning or servicing of vehicles, or the storage of vehicles for longer
than 48-hours, is prohibited unless otherwise authorized by Landlord.  Tenant
shall be liable for any damage to the parking areas caused by Tenant or Tenant's
employees, suppliers, shippers, customers or invitees, including without
limitation damage from excess oil leakage.  Tenant shall have no right to
install any fixtures, equipment or personal property in the parking areas.
 
SECTION 6.5.                                CHANGES AND ADDITIONS BY
LANDLORD.  Landlord reserves the right to make alterations or additions to the
Building or the Project, or to the attendant fixtures, equipment and Common
Areas.  Landlord may at any time relocate or remove any of the various
buildings, parking areas, and other Common Areas, and may add buildings and
areas to the Project from time to time.  No change shall entitle Tenant to any
abatement of rent or other claim against Landlord, provided that the change does
not deprive Tenant of reasonable access to or use of the Premises.
 
ARTICLE VII.  MAINTAINING THE PREMISES
 
SECTION 7.1.                                TENANT'S MAINTENANCE AND
REPAIR.  Tenant at its sole expense shall maintain and make all repairs and
replacements necessary to keep the Premises in the condition as existed on the
Commencement Date (or on any later date that the improvements may have been
installed), excepting ordinary wear and tear, including without limitation all
interior glass, doors, door closures, hardware, fixtures, electrical, plumbing,
fire extinguisher equipment and other equipment installed in the Premises and
all Alterations constructed by Tenant pursuant to Section 7.3 below.  Any damage
or deterioration of the Premises shall not be deemed ordinary wear and tear if
the same could have been prevented by good maintenance practices by Tenant.  As
part of its maintenance obligations hereunder, Tenant shall, at Landlord's
request, provide Landlord with copies of all maintenance schedules, reports and
notices prepared by, for or on behalf of Tenant.  All repairs and replacements
shall be at least equal in quality to the original work, shall be made only by a
licensed contractor approved in writing in advance by Landlord and shall be made
only at the time or times approved by Landlord.  Any contractor utilized by
Tenant shall be subject to Landlord's standard requirements for contractors, as
modified from time to time.  Landlord may impose reasonable restrictions and
requirements with respect to repairs, as provided in Section 7.3, and the
provisions of Section 7.4 shall apply to all repairs.  Alternatively, Landlord
may elect to perform any repair and maintenance of the electrical and mechanical
systems and any air conditioning, ventilating or heating equipment serving the
Premises and include the cost thereof as part of Tenant's Share of Operating
Expenses.  If Tenant fails to properly maintain and/or repair the Premises as
herein provided following Landlord's notice and the expiration of the applicable
cure period (or earlier if Landlord determines that such work must be performed
prior to such time in order to avoid damage to the Premises or Building or other
detriment), then Landlord may elect, but shall have no obligation, to perform
any repair or maintenance required hereunder on behalf of Tenant and at Tenant's
expense, and Tenant shall reimburse Landlord upon demand for all costs incurred
upon submission of an invoice.

May 5, 2005
701423328v1
 
- 10 -

--------------------------------------------------------------------------------

 

 


 
SECTION 7.2.                                LANDLORD'S MAINTENANCE AND
REPAIR.  Subject to Section 7.1 and Article XI, Landlord shall provide service,
maintenance and repair with respect to any air conditioning, ventilating or
heating equipment which serves the Premises (exclusive, however, of supplemental
HVAC equipment serving only the Premises), and shall maintain in good repair the
roof, foundations, footings, the exterior surfaces of the exterior walls of the
Building (including exterior glass), and the structural, electrical and
mechanical systems, except that Tenant at its expense shall make all repairs
which Landlord deems reasonably necessary as a result of the act or negligence
of Tenant, its agents, employees, invitees, subtenants or contractors.  Landlord
shall have the right to employ or designate any reputable person or firm,
including any employee or agent of Landlord or any of Landlord's affiliates or
divisions, to perform any service, repair or maintenance function.  Landlord
need not make any other improvements or repairs except as specifically required
under this Lease, and nothing contained in this Section shall limit Landlord's
right to reimbursement from Tenant for maintenance, repair costs and replacement
costs as provided elsewhere in this Lease.  Tenant understands that it shall not
make repairs at Landlord's expense or by rental offset.  Unless Landlord has
actual knowledge of the need for such repairs (including, without limitation, by
way of notice from another tenant of the Building of the need for such repairs,
or by way of report(s) from Landlord’s own employees, agents or contractors
regarding the need for such repairs), Landlord shall not be required to make any
repairs to the roof, foundations, footings, the exterior surfaces of the
exterior walls of the Building (excluding exterior glass), or structural,
electrical or mechanical systems, and Landlord shall have a reasonable period of
time to commence and complete said repair, if warranted.  All costs of any
maintenance, repairs and replacement on the part of Landlord provided hereunder
shall be considered part of Project Costs.
 
SECTION 7.3.                                ALTERATIONS.  Except as otherwise
provided in this Section, Tenant shall make no alterations, additions, fixtures
or improvements ("Alterations") to the Premises or the Building without the
prior written consent of Landlord, which consent may be granted or withheld in
Landlord's sole and absolute discretion.  In the event that any requested
Alteration would result in a change from Landlord's building standard materials
and specifications for the Project ("Standard Improvements"), Landlord may
withhold consent to such Alteration in its sole and absolute discretion.  In the
event Landlord so consents to a change from the Standard Improvements (such
change being referred to as a "Non-Standard Improvement"), Tenant shall be
responsible for the cost of replacing such Non-Standard Improvement with the
applicable Standard Improvement ("Replacements") which Replacements shall be
completed prior to the Expiration Date or earlier termination of this
Lease.  Landlord shall not unreasonably withhold its consent to any Alterations
which cost less than One Dollar ($1.00) per square foot of the improved portions
of the Premises (excluding warehouse square footage) and do not (i) affect the
exterior of the Building or outside areas (or be visible from adjoining sites),
or (ii) affect or penetrate any of the structural portions of the Building,
including but not limited to the roof, or (iii) require any change to the basic
floor plan of the Premises (including, without limitation, the adding of any
additional “office” square footage) or any change to any structural or
mechanical systems of the Premises, or (iv) fail to comply with any applicable
governmental requirements or require any governmental permit as a prerequisite
to the construction thereof, or (v) result in the Premises requiring building
services beyond the level normally provided to other tenants, or (vi) interfere
in any manner with the proper functioning of, or Landlord's access to, any
mechanical, electrical, plumbing or HVAC systems, facilities or equipment
located in or serving the Building, or (vii) diminish the value of the Premises
including, without limitation, using lesser quality materials than those
existing in the Premises, or (viii) alter or replace Standard
Improvements.  Landlord may impose any condition to its consent, including but
not limited to a requirement that the installation and/or removal of all
Alterations and Replacements be covered by a lien and completion bond
satisfactory to Landlord in its sole and absolute discretion and requirements as
to the manner and time of performance of such work.  Landlord shall in all
events, whether or not Landlord's consent is required, have the right to approve
the contractor performing the installation and removal of Alterations and
Replacements and Tenant shall not permit any contractor not approved by Landlord
to perform any work on the Premises or on the Building.  Tenant shall obtain all
required permits for the installation and removal of Alterations and
Replacements and shall perform the installation and removal of Alterations and
Replacements in compliance with all applicable laws, regulations and ordinances,
including without limitation the Americans with Disabilities Act, all covenants,
conditions and restrictions affecting the Project, and the Rules and Regulations
as described in Article XVII.  Tenant understands and agrees that Landlord shall
be entitled to a supervision fee in the amount of five percent (5%) of the cost
of such alterations either requiring a permit from the City of Milpitas or
affecting any mechanical, electrical, plumbing or HVAC systems, facilities or
equipment located in or servicing the Building.  Under no circumstances shall
Tenant make any Alterations or Replacements which incorporate any Hazardous
Materials, including without limitation asbestos-containing construction
materials into the Premises, the Building or the Common Area.  If any
governmental entity requires, as a condition to any proposed Alterations by
Tenant, that improvements be made to the Common Areas, and if Landlord consents
to such improvements to the Common Areas (which consent may be withheld in the
sole and absolute discretion of Landlord), then Tenant shall, at Tenant's sole
expense, make such required improvements to the Common Areas in such manner,
utilizing such materials, and with such contractors, architects and engineers as
Landlord may require in its sole and absolute discretion.  Any request for
Landlord's consent to any proposed Alterations shall be made in writing and
shall contain architectural plans describing the work in detail reasonably
satisfactory to Landlord.  Landlord may elect to cause its architect to review
Tenant’s architectural plans, and the reasonable cost of that review shall be
reimbursed by Tenant.  Should the work proposed by Tenant and consented to by
Landlord modify the basic floor plan of the Premises, then Tenant shall, at its
expense, furnish Landlord with as-built drawings and CAD disks compatible with
Landlord’s systems and standards.  Unless Landlord otherwise agrees in writing,
all Alterations made or affixed to the Premises, the Building or to the Common
Area (excluding moveable trade fixtures and furniture), including without
limitation all Tenant Improvements constructed pursuant to the Work Letter
(except as otherwise provided in the Work Letter), shall

May 5, 2005
701423328v1
 
- 11 -

--------------------------------------------------------------------------------

 

 
become the property of Landlord and shall be surrendered with the Premises at
the end of the Term; except that Landlord may, as provided in the next
succeeding paragraph of this Section 7.3, require Tenant to remove by the
Expiration Date or sooner termination date of this Lease, and to repair any
damage to the Premises, the Building or the Common Area arising from that
removal and restore the Premises to their condition prior to making such
Alterations.  Notwithstanding the foregoing, Landlord acknowledges that certain
tenant improvements and alterations have been constructed at the Premises prior
to the Commencement Date (the “Pre-Existing Alterations”), and Landlord agrees
that Tenant shall have no obligation (i) to remove the Pre-Existing Alterations,
(ii) to repair any damage arising from the removal of the Pre-Existing
Alterations by Landlord, or (iii) to restore the Premises to their condition
prior to the installation of the Pre-Existing Alterations.
 
As of the Expiration Date or earlier termination date of this Lease, Landlord
shall have the right to require Tenant to remove any Alterations made by Tenant
to the Premises and to replace same with the applicable Replacements, whether or
not Landlord’s consent was required.  Notwithstanding the foregoing, if at the
time of requesting Landlord’s consent to any such Alterations, Tenant shall
request in writing whether or not Landlord shall require such Alterations to be
removed and replaced as of the Expiration Date or earlier termination date of
this Lease, then Landlord’s right to require Tenant to remove and replace such
Alterations shall be exercised, if at all, at the time of Landlord’s consent
thereto.
 
SECTION 7.4.                                MECHANIC'S LIENS.  Tenant shall keep
the Premises free from any liens arising out of any work performed, materials
furnished, or obligations incurred by or for Tenant.  Upon request by Landlord,
Tenant shall promptly (but in no event later than ten (10) business days
following such request) cause any such lien to be released by posting a bond in
accordance with California Civil Code Section 3143 or any successor statute.  In
the event that Tenant shall not, within thirty (30) days following the
imposition of any lien, cause the lien to be released of record by payment or
posting of a proper bond, Landlord shall have, in addition to all other
available remedies, the right to cause the lien to be released by any means it
deems proper, including payment of or defense against the claim giving rise to
the lien.  All expenses so incurred by Landlord, including Landlord's attorneys'
fees, and any consequential or other damages incurred by Landlord arising out of
such lien, shall be reimbursed by Tenant upon demand, together with interest
from the date of payment by Landlord at the maximum rate permitted by law until
paid.  Tenant shall give Landlord no less than twenty (20) days' prior notice in
writing before commencing construction of any kind on the Premises or Common
Area and shall again notify Landlord that construction has commenced, such
notice to be given on the actual date on which construction commences, so that
Landlord may post and maintain notices of nonresponsibility on the Premises or
Common Area, as applicable, which notices Landlord shall have the right to post
and which Tenant agrees it shall not disturb.  Tenant shall also provide
Landlord notice in writing within ten (10) days following the date on which such
work is substantially completed.  The provisions of this Section shall expressly
survive the expiration or sooner termination of this Lease.
 
SECTION 7.5.                                ENTRY AND INSPECTION.  Landlord
shall at all reasonable times, upon at least 24 hours prior written or oral
notice (except in emergencies, when no notice shall be required) have the right
to enter the Premises to inspect them, to supply services in accordance with
this Lease, to have access to install, repair, maintain, replace or remove all
electrical and mechanical installations of Landlord and to protect the interests
of Landlord in the Premises, and to submit the Premises to prospective or actual
purchasers or encumbrance holders (or, during the last one hundred and eighty
(180) days of the Term or when an uncured Tenant Event of Default exists, to
prospective tenants), all without being deemed to have caused an eviction of
Tenant and without abatement of rent except as provided elsewhere in this
Lease.  Landlord shall have the right, if desired, to retain a key which unlocks
all of the doors in the Premises, excluding Tenant's vaults and safes, and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open the doors in an emergency in order to obtain entry to the
Premises, and any entry to the Premises obtained by Landlord shall not under any
circumstances be deemed to be a forcible or unlawful entry into, or a detainer
of, the Premises, or any eviction of Tenant from the Premises.
 
ARTICLE VIII.  TAXES AND ASSESSMENTS ON TENANT'S PROPERTY
 
Tenant shall be liable for and shall pay, at least ten (10) days before
delinquency, all taxes and assessments levied against all personal property of
Tenant located in the Premises, and, if required by Landlord, against all Non
Standard Improvements to the Premises (as defined in Section 7.3) made by
Landlord or Tenant, and against any Alterations (as defined in Section 7.3) made
to the Premises or the Building by or on behalf of Tenant.  If requested by
Landlord, Tenant shall cause its personal property, Non-Standard
Improvements and Alterations to be assessed and billed separately from the real
property of which the Premises form a part.  If any taxes required to be paid by
Tenant on Tenant's personal property, Non-Standard Improvements and/or
Alterations are levied against Landlord or Landlord's property and if Landlord
pays the same, or if the assessed value of Landlord's property is increased by
the inclusion of a value placed upon the personal property, Non-Standard
Improvements and/or Alterations and if Landlord pays the taxes based upon the
increased assessment, Landlord shall have the right to require that Tenant pay
to Landlord the taxes so levied against Landlord or the proportion of the taxes
resulting from the increase in the assessment.  In calculating what portion of
any tax bill which is assessed against Landlord separately, or Landlord and
Tenant jointly, is attributable to Tenant's Non-Standard Improvements,
Alterations and personal property, Landlord's reasonable determination shall be
conclusive.

May 5, 2005
701423328v1
 
- 12 -

--------------------------------------------------------------------------------

 

 


 
ARTICLE IX.  ASSIGNMENT AND SUBLETTING
 
SECTION 9.1.                                RIGHTS OF PARTIES.
 
(a)           Notwithstanding any provision of this Lease to the contrary, and
except as to transfers expressly permitted without Landlord's consent pursuant
to Section 9.4, Tenant will not, either voluntarily or by operation of law,
assign, sublet, encumber, or otherwise transfer all or any part of Tenant's
interest in this Lease or the Premises, or permit the Premises to be occupied by
anyone other than Tenant, without Landlord's prior written consent, which
consent shall not unreasonably be withheld in accordance with the provisions of
Section 9.1(b).  No assignment (whether voluntary, involuntary or by operation
of law) and no subletting shall be valid or effective without Landlord's prior
written consent and, at Landlord's election, any such assignment or subletting
shall be void and of no force and effect and any such attempted assignment or
subletting shall constitute an Event of Default of this Lease.  Landlord shall
not be deemed to have given its consent to any assignment or subletting by any
course of action, including its acceptance of any name for listing in the
Building directory, other than written consent.  To the extent not prohibited by
provisions of the Bankruptcy Code, 11 U.S.C. Section 101 et seq., (the
"Bankruptcy Code"), including Section 365(f)(1), Tenant on behalf of itself and
its creditors, administrators and assigns waives the applicability of Section
365(e) of the Bankruptcy Code unless the proposed assignee of the Trustee for
the estate of the bankrupt meets Landlord's standard for consent as set forth in
Section 9.1(b) of this Lease.  If this Lease is assigned to any person or entity
pursuant to the provisions of the Bankruptcy Code, any and all monies or other
considerations to be delivered in connection with the assignment shall be
delivered to Landlord, shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the estate of Tenant within
the meaning of the Bankruptcy Code.  Any person or entity to which this Lease is
assigned pursuant to the provisions of the Bankruptcy Code shall be deemed to
have assumed all of the obligations arising under this Lease on and after the
date of the assignment,  and shall upon demand execute and deliver to Landlord
an instrument confirming that assumption.
 
(b)           If Tenant desires to transfer an interest in this Lease or the
Premises, it shall first notify Landlord of its desire and shall submit in
writing to Landlord:  (i) the name and address of the proposed transferee; (ii)
the nature of any proposed transferee's business to be carried on in the
Premises; (iii) the terms and provisions of any proposed sublease, assignment or
other transfer, including a copy of the proposed assignment, sublease or
transfer form; (iv) evidence that the proposed assignee, subtenant or transferee
will comply with the requirements of Exhibit D hereto; (v) a completed
Environmental Questionnaire from the proposed assignee, subtenant or transferee;
(vi) any other information requested by Landlord and reasonably related to the
transfer and (vii) the fee described in Section 9.1(e).  Except as provided in
Section 9.1 (c), Landlord shall not unreasonably withhold its consent, provided
that the parties agree that it shall be reasonable for Landlord to withhold its
consent if:  (1) the use of the Premises will not be consistent with the
provisions of this Lease or with Landlord's commitment to other tenants of the
Building and Project; (2) the proposed assignee or subtenant has been required
by any prior landlord, lender or governmental authority to take remedial action
in connection with Hazardous Materials contaminating a property arising out of
the proposed assignee's or subtenant's actions or use of the property in
question or is subject to any enforcement order issued by any governmental
authority in connection with the use, disposal or storage of a Hazardous
Material; (3) insurance requirements of the proposed assignee or subtenant may
not be brought into conformity with Landlord's then current leasing practice;
(4) a proposed subtenant or assignee has not demonstrated to the reasonable
satisfaction of Landlord that it is financially responsible or has failed to
submit to Landlord all reasonable information as requested by Landlord
concerning the proposed subtenant or assignee, including, but not limited to, a
certified balance sheet of the proposed subtenant or assignee as of a date
within ninety (90) days of the request for Landlord's consent, statements of
income or profit and loss of the proposed subtenant or assignee for the two-year
period preceding the request for Landlord's consent, and/or a certification
signed by the proposed subtenant or assignee that it has not been evicted or
been in arrears in rent at any other leased premises for the 3-year period
preceding the request for Landlord's consent; (5) any proposed subtenant or
assignee has not demonstrated to Landlord's reasonable satisfaction a record of
successful experience in business; (6) the proposed assignee or subtenant is an
existing tenant of the Building or Project or a prospect with whom Landlord is
negotiating to become a tenant at the Building or Project; or (7) the proposed
transfer will impose additional burdens or adverse tax effects on Landlord.  If
Tenant has any exterior sign rights under this Lease, such rights are personal
to Tenant and may not be assigned or transferred to any assignee of this Lease
or subtenant of the Premises without Landlord's prior written consent, which may
be withheld in Landlord's sole and absolute discretion.
 
If Landlord consents to the proposed transfer, Tenant may, within ninety (90)
days after the date of the consent, execute the agreement for assignment,
sublease or other transfer upon the terms described in the information furnished
to Landlord; provided that any material change in the terms shall be subject to
Landlord's consent as set forth in this Section 9.1.  Landlord shall approve or
disapprove any requested transfer within fifteen (15) business days following
receipt of Tenant's written request, the information set forth above, and the
fee set forth below.
 
(c)           Notwithstanding the provisions of Section 9.1(b) above, in lieu of
consenting to a proposed assignment or subletting, Landlord may elect, within
the fifteen (15) business day period permitted for Landlord to approve or
disapprove a requested transfer, to (i) sublease the Premises (or the portion
proposed to be subleased), or take an assignment of Tenant's interest in this
Lease, upon substantially the same terms as offered to the proposed subtenant or
assignee (excluding terms relating to the purchase of personal property, the use
of Tenant's name or the

May 5, 2005
701423328v1
 
- 13 -

--------------------------------------------------------------------------------

 

 
continuation of Tenant's business), or (ii) terminate this Lease as to the
portion of the Premises proposed to be subleased or assigned with a
proportionate abatement in the rent payable under this Lease, effective as of
the effective date of the proposed assignment or subletting, thirty (30) days'
following written notice by Landlord of its election to so sublease or
terminate.  Landlord may thereafter, at its option, assign, sublet or re-let any
space so sublet, obtained by assignment or obtained by termination to any third
party, including without limitation the proposed transferee of Tenant.
 
(d)           In the event that Landlord approves the requested assignment or
subletting, Tenant agrees that fifty percent (50%) of any amounts paid by the
assignee or subtenant, however described, in excess of (i) the Basic Rent
payable by Tenant hereunder, or in the case of a sublease of a portion of the
Premises, in excess of the Basic Rent reasonably allocable to such portion as
determined by Landlord, plus (ii) Tenant's direct out-of-pocket costs which
Tenant certifies to Landlord have been paid to provide occupancy related
services to such assignee or subtenant of a nature commonly provided by
landlords of similar space, shall be the property of Landlord and such amounts
shall be payable directly to Landlord by the assignee or subtenant or, at
Landlord's option, by Tenant within ten (10) days of Tenant's receipt
thereof.  At Landlord's request, a written agreement shall be entered into by
and among Tenant, Landlord and the proposed assignee or subtenant confirming the
requirements of this Section 9.1(d).
 
(e)           Tenant shall pay to Landlord a fee equal to the greater of (i)
Landlord's actual costs related to such assignment, subletting or other transfer
or (ii) Five Hundred Dollars ($500.00), to process any request by Tenant for an
assignment, subletting or other transfer under this Lease.  Tenant shall pay
Landlord the sum of Five Hundred Dollars ($500.00) concurrently with Tenant's
request for consent to any assignment, subletting or other transfer, and
Landlord shall have no obligation to consider such request unless accompanied by
such payment.  Tenant shall pay Landlord upon demand any costs in excess of such
payment to the extent Landlord's actual costs related to such request exceeds
$500.00.  Such fee is hereby acknowledged as a reasonable amount to reimburse
Landlord for its costs of review and evaluation of a proposed transfer.
 
SECTION 9.2.                                EFFECT OF TRANSFER.  No subletting
or assignment, even with the consent of Landlord, shall relieve Tenant of its
obligation to pay rent and to perform all its other obligations under this
Lease.  Except with respect to an assignee or subtenant who has received an
assignment of Tenant’s interest under the Lease or sublet the Premises through
Landlord, as subtenant or assignee of Tenant’s interest in the Lease pursuant to
Section 9.1( c) above, Tenant shall indemnify and hold Landlord harmless, as
provided in Section 10.3, for any act or omission by an assignee or
subtenant.  Each assignee, other than Landlord, shall assume all obligations of
Tenant under this Lease and shall be liable jointly and severally with Tenant
for the payment of all rent, and for the due performance of all of Tenant's
obligations, under this Lease.  No assignment or subletting shall be effective
or binding on Landlord unless documentation in form and substance satisfactory
to Landlord in its reasonable discretion evidencing the transfer, and in the
case of an assignment, the assignee's assumption of the obligations of Tenant
under this Lease, is delivered to Landlord and both the assignee/subtenant and
Tenant deliver to Landlord an executed consent to transfer instrument prepared
by Landlord and consistent with the requirements of this Article.  The
acceptance by Landlord of any payment due under this Lease from any other person
shall not be deemed to be a waiver by Landlord of any provision of this Lease or
to be a consent to any transfer.  Consent by Landlord to one or more transfers
shall not operate as a waiver or estoppel to the future enforcement by Landlord
of its rights under this Lease or as a consent to any subsequent transfer.
 
SECTION 9.3.                                SUBLEASE REQUIREMENTS.  The
following terms and conditions shall apply to any subletting by Tenant of all or
any part of the Premises and shall be deemed included in each sublease:
 
(a)           Each and every provision contained in this Lease (other than with
respect to the payment of rent hereunder) is incorporated by reference into and
made a part of such sublease, with "Landlord" hereunder meaning the sublandlord
therein and "Tenant" hereunder meaning the subtenant therein.
 
(b)           Tenant hereby irrevocably assigns to Landlord all of Tenant's
interest in all rentals and income arising from any sublease of the Premises,
and Landlord may collect such rent and income and apply same toward Tenant's
obligations under this Lease; provided, however, that until there is an Event of
Default by Tenant, Tenant shall have the right to receive and collect the
sublease rentals.  Landlord shall not, by reason of this assignment or the
collection of sublease rentals, be deemed liable to the subtenant for the
performance of any of Tenant's obligations under the sublease.  Tenant hereby
irrevocably authorizes and directs any subtenant, upon receipt of a written
notice from Landlord stating that an uncured Event of Default exists in the
performance of Tenant's obligations under this Lease, to pay to Landlord all
sums then and thereafter due under the sublease.  Tenant agrees that the
subtenant may rely on that notice without any duty of further inquiry and
notwithstanding any notice or claim by Tenant to the contrary.  Tenant shall
have no right or claim against the subtenant or Landlord for any rentals so paid
to Landlord.
 
(c)           In the event of the termination of this Lease for any reason,
including without limitation as the result of an Event of Default by Tenant or
by the mutual agreement of Landlord and Tenant, Landlord may, at its sole
option, take over Tenant's entire interest in any sublease and, upon notice from
Landlord, the subtenant shall attorn to Landlord.  In no event, however, shall
Landlord be liable for any previous act or omission by Tenant under the sublease
or for the return of any advance rental payments or deposits under the sublease
that have not been actually delivered to Landlord, nor shall Landlord be bound
by any sublease modification executed without Landlord's consent or for any
advance rental payment by the subtenant in excess of one month's rent.  The
general provisions of this Lease, including without limitation those pertaining
to insurance and indemnification, shall be

May 5, 2005
701423328v1
 
- 14 -

--------------------------------------------------------------------------------

 

 
deemed incorporated by reference into the sublease despite the termination of
this Lease.  In the event Landlord does not elect to take over Tenant's interest
in a sublease in the event of any such termination of this Lease, such sublease
shall terminate concurrently with the termination of this Lease and such
subtenant shall have no further rights under such sublease and Landlord shall
have no obligations to such subtenant.
 
SECTION 9.4.                                CERTAIN TRANSFERS.  The following
shall be deemed to constitute an assignment of this Lease; (a) the sale of all
or substantially all of Tenant's assets (other than bulk sales in the ordinary
course of business), (b) if Tenant is a corporation, an unincorporated
association, a limited liability company or a partnership, the transfer,
assignment or hypothecation of any stock or interest in such corporation,
association, limited liability company or partnership in the aggregate of fifty
percent (50%) (except for publicly traded shares of stock), or (c) any other
direct or indirect change of control of Tenant, including, without limitation,
change of control of Tenant's parent company or a merger by Tenant or its parent
company.  Notwithstanding the foregoing, Landlord's consent shall not be
required for the assignment of this Lease as a result of a merger by Tenant with
or into another entity or a reorganization of Tenant, so long as (i) the net
worth of the successor or reorganized entity after such merger is at least equal
to the greater of the net worth of Tenant as of the execution of this Lease by
Landlord or the net worth of Tenant immediately prior to the date of such merger
or reorganization, evidence of which, satisfactory to Landlord, shall be
presented to Landlord prior to such merger or reorganization, (ii) Tenant shall
provide to Landlord, prior to such merger or reorganization, written notice of
such merger or reorganization and such assignment documentation and other
information as Landlord may require in connection therewith, and (iii) all of
the other terms and requirements Section 9.2 and 9.3 shall apply with respect to
such assignment.
 
ARTICLE X.  INSURANCE AND INDEMNITY
 
SECTION 10.1.                                TENANT'S INSURANCE.  Tenant, at its
sole cost and expense, shall provide and maintain in effect the insurance
described in Exhibit D.  Evidence of that insurance must be delivered to
Landlord prior to the Commencement Date.
 
SECTION 10.2.                                LANDLORD'S INSURANCE.  Landlord
may, at its election, provide any or all of the following types of insurance,
with or without deductible and in amounts and coverages as may be determined by
Landlord in its sole and absolute discretion:  property insurance, subject to
standard exclusions, covering the Building and/or Project, and such other risks
as Landlord or its mortgagees may from time to time deem appropriate, including
coverage for the Tenant Improvements constructed by Landlord pursuant to the
Work Letter (if any) attached hereto, and commercial general liability
coverage.  Landlord shall not be required to carry insurance of any kind on
Tenant's Alterations or on Tenant's other property, including, without
limitation, Tenant’s trade fixtures, furnishings, equipment, signs and all other
items of personal property, and Landlord shall not be obligated to repair or
replace that property should damage occur.  All proceeds of insurance maintained
by Landlord upon the Building and/or Project shall be the property of Landlord,
whether or not Landlord is obligated to or elects to make any repairs.  At
Landlord's option, Landlord may self-insure all or any portion of the risks for
which Landlord elects to provide insurance hereunder.
 
SECTION 10.3.                                JOINT INDEMNITY.
 
(a)           To the fullest extent permitted by law, Tenant shall defend,
indemnify, protect, save and hold harmless Landlord, its agents, and affiliates
of Landlord, including, without limitation, any corporations or other entities
controlling, controlled by or under common control with Landlord, from and
against any and all claims, liabilities, costs or expenses arising either before
or after the Commencement Date from Tenant's use or occupancy of the Premises,
the Building or the Common Areas, including, without limitation, the use by
Tenant, its agents, employees, invitees or licensees of any recreational
facilities within the Common Areas, or from the conduct of its business, or from
any activity, work, or thing done, permitted or suffered by Tenant or its
agents, employees, invitees or licensees in or about the Premises, the Building
or the Common Areas, or from any Event of Default in the performance of any
obligation on Tenant's part to be performed under this Lease, or from any act or
negligence of Tenant or its agents, employees, visitors, patrons, guests,
invitees or licensees.  Landlord may, at its option, require Tenant to assume
Landlord's defense in any action covered by this Section 10.3(a) through counsel
reasonably satisfactory to Landlord.  The provisions of this Section 10.3(a)
shall expressly survive the expiration or sooner termination of this
Lease.  Tenant's obligations under this Section shall not apply in the event
that the claim, liability, cost or expense is (i) caused by the active
negligence or willful misconduct of Landlord, or (ii) is covered by Landlord's
indemnity obligations set forth in Section 10.3(b) below.
 
(b)           To the fullest extent permitted by law, but subject to the express
limitations on liability contained in this Lease (including, without limitation,
the provisions of Sections 10.4, 10.5 and 14.8 of this Lease), Landlord shall
defend, indemnify, protect, save and hold harmless Tenant, its agents and any
and all affiliates of Tenant, including without limitation, any corporations, or
other entities controlling, controlled by or under common control with Tenant,
from and against any and all claims, liabilities, costs or expenses arising
either before or after the Commencement Date from the active negligence or
willful misconduct of Landlord, its employees or authorized agents in connection
with the operation, maintenance or repair of the Building or the
Project.  Tenant may, at its option, require Landlord to assume Tenant's defense
in actions covered by this Section 10.3(b) through counsel reasonably
satisfactory to Tenant.  The provisions of this Section 10.3(b) shall expressly
survive the expiration or sooner termination of this Lease.  Landlord's
obligations under this Section 10.3(b) shall not apply in the event that

May 5, 2005
701423328v1
 
- 15 -

--------------------------------------------------------------------------------

 

 
the claim, liability, cost or expense is (i) caused by the active negligence or
willful misconduct of Tenant, or (ii) is covered by Tenant's indemnity
obligations set forth in Section 10.3(a) above.
 
SECTION 10.4.                                LANDLORD'S NONLIABILITY.  Landlord
and Master Lessor shall not be liable to Tenant, its employees, agents and
invitees, and Tenant hereby waives all claims against Landlord and Master Lessor
and knowingly assumes the risk of for loss of or damage to any property, or loss
or interruption of business or income, or any other loss, cost, damage, injury
or liability whatsoever (including without limitation any consequential damages
and lost profit or opportunity costs) resulting from, but not limited to, Acts
of God, acts of civil disobedience or insurrection, acts or omissions of third
parties and/or of other tenants within the Project or their agents, employees,
contractors, guests or invitees, fire, explosion, falling plaster, steam, gas,
electricity, water or rain which may leak or flow from or into any part of the
Premises or from the breakage, leakage, obstruction or other defects of the
pipes, sprinklers, wires, appliances, plumbing, air conditioning, electrical
works, roof, windows or other fixtures in the Building, whether the damage or
injury results from conditions arising in the Premises or in other portions of
the Building.  It is understood that any such condition may require the
temporary evacuation or closure of all or a portion of the Building.  Landlord
and Master Lessor shall have no liability (including without limitation
consequential damages and lost profit or opportunity costs) and, except as
provided in Sections 11.1 and 12.1 below, there shall be no abatement of rent,
by reason of any injury to or interference with Tenant's business arising from
the making of any repairs, alterations or improvements to any portion of the
Building, including repairs to the Premises, nor shall any related activity by
Landlord or Master Lessor constitute an actual or constructive eviction;
provided, however, that in making repairs, alterations or improvements, Landlord
shall interfere as little as reasonably practicable with the conduct of Tenant's
business in the Premises.  Should Tenant elect to receive any service or
products from a concessionaire, licensee or third party tenant of Landlord,
Landlord shall have no liability for any services or products so provided or for
any breach of contract by such third party provider.  Neither Landlord, Master
Lessor nor their respective agents shall be liable for interference with light
or other similar intangible interests.  Tenant shall immediately notify Landlord
in case of fire or accident in the Premises, the Building or the Project and of
defects in any improvements or equipment.
 
SECTION 10.5.                                WAIVER OF SUBROGATION.  Landlord
and Tenant each hereby waives all rights of recovery against the other and the
other's agents on account of loss and damage occasioned to the property of such
waiving party to the extent that the waiving party is entitled to proceeds for
such loss or damage under any property insurance policies carried or required to
be carried by the provisions of this Lease; provided however, that the foregoing
waiver shall not apply to the extent of Tenant's obligations to pay deductibles
under any such policies and this Lease.  By this waiver it is the intent of the
parties that neither Landlord nor Tenant shall be liable to any insurance
company (by way of subrogation or otherwise) insuring the other party for any
loss or damage insured against under any property insurance policies
contemplated by this Lease, even though such loss or damage might be occasioned
by the negligence of such party, its agents, employees, contractors, guests or
invitees.
 
ARTICLE XI.  DAMAGE OR DESTRUCTION
 
SECTION 11.1.                                RESTORATION.
 
(a)           If the Premises or the Building or a part thereof are materially
damaged by any fire, flood, earthquake or other casualty, Landlord shall have
the right to terminate this Lease upon written notice to Tenant if:  (i)
Landlord reasonably determines that proceeds necessary to pay the full cost of
repair is not available from Landlord's insurance, including without limitation
earthquake insurance, plus such additional amounts Tenant elects, at its option,
to contribute, excluding however the deductible (for which Tenant shall be
responsible for Tenant's Share); (ii) Landlord reasonably determines that the
Premises cannot, with reasonable diligence, be fully repaired by Landlord (or
cannot be safely repaired because of the presence of hazardous factors,
including without limitation Hazardous Materials, earthquake faults, and other
similar dangers) within two hundred seventy (270) days after the date of the
damage; or (iii) the material damage occurs during the final twelve (12) months
of the Term.  Landlord shall notify Tenant in writing ("Landlord's Notice")
within sixty (60) days after the damage occurs as to (A) whether Landlord is
terminating this Lease as a result of such material damage and (B) if Landlord
is not terminating this Lease, the number of days within which Landlord has
estimated that the Premises, with reasonable diligence, are likely to be fully
repaired.  In the event Landlord elects to terminate this Lease, this Lease
shall terminate as of the date specified for termination by Landlord's Notice
(which termination date shall in no event be later than sixty (60) days
following the date of the damage, or, if no such date is specified, such
termination shall be the date of Landlord's Notice).
 
(b)           If Landlord has the right to terminate this Lease pursuant to
Section 11.1(a) and does not elect to so terminate this Lease, and provided that
at the time of Landlord's Notice no monetary Event of Default under this Lease
exists, then within ten (10) days following delivery of Landlord's Notice
pursuant to Section 11.1(a), Tenant may elect to terminate this Lease by written
notice to Landlord, but only if (i) Landlord's Notice specifies that Landlord
has determined that the Premises cannot be repaired, with reasonable diligence,
within two hundred seventy (270) days after the date of damage or (ii) the
casualty has occurred within the final twelve (12) months of the Term and such
material damage has a materially adverse impact on Tenant's continued use of the
Premises or the operation of its business at the Premises.  If Tenant fails to
provide such termination notice within such ten (10) day

May 5, 2005
701423328v1
 
- 16 -

--------------------------------------------------------------------------------

 

 
period, Tenant shall be deemed to have waived any termination right under this
Section 1l.1(b) or any other applicable law.
 
(c)           In the event that neither Landlord nor Tenant terminates this
Lease pursuant to this Section 11.1 as a result of material damage to the
Building or Premises resulting from a casualty, Landlord shall repair all
material damage to the Premises or the Building as soon as reasonably possible
and this Lease shall continue in effect for the remainder of the Term.  Subject
to any provision to the contrary in the Work Letter, such repair by Landlord
shall include repair of material damage to the Tenant Improvements constructed
pursuant to the Work Letter, so long as insurance proceeds from insurance
required to be carried by Tenant are made available to Landlord.  Landlord shall
have the right, but not the obligation, to repair or replace any other leasehold
improvements made by Tenant or any Alterations (as defined in Section 7.3)
constructed by Tenant.  If Landlord elects to repair or replace such leasehold
improvements and/or Alterations, all insurance proceeds available for such
repair or replacement shall be made available to Landlord.  Landlord shall have
no liability to Tenant in the event that the Premises or the Building has not
been fully repaired within the time period specified by Landlord in Landlord's
Notice to Tenant as described in Section 11.1(a).  Notwithstanding the
foregoing, the repair of damage to the Premises to the extent such damage is not
material shall be governed by Sections 7.1 and 7.2.
 
(d)           Commencing on the date of such material damage to the Building,
and ending on the sooner of the date the damage is repaired or the date this
Lease is terminated, the rental to be paid under this Lease shall be abated in
the same proportion that the Floor Area of the Premises that is rendered
unusable by the damage from time to time bears to the total Floor Area of the
Premises, as determined by Landlord, provided that Tenant is then carrying the
business interruption insurance required of Tenant pursuant to Exhibit D.
 
(e)           Landlord shall not be required to repair or replace any
improvements or fixtures that Tenant is obligated to repair or replace pursuant
to Section 7.1 or any other provision of this Lease and Tenant shall continue to
be obligated to so repair or replace any such improvements or fixtures,
notwithstanding any provisions to the contrary in this Article XI.  In addition,
but subject to the provisions of Section 10.5, in the event the damage or
destruction to the Premises or Building are due in substantial part to the fault
or neglect of Tenant or its employees, subtenants, invitees or representatives,
then (i) and such damage or destruction is uninsured, the costs of any such
repairs or replacement to the Premises or Building shall be borne by Tenant, or
(ii) such damage or destruction is insured, then the costs of any deductible
carried by Landlord under the applicable insurance policies shall be borne by
Tenant, and in addition, Tenant shall not be entitled to terminate this Lease as
a result, notwithstanding the provisions of Section 11.1(b).
 
(f)           Tenant shall fully cooperate with Landlord in removing Tenant's
personal property and any debris from the Premises to facilitate all inspections
of the Premises and the making of any repairs.  Notwithstanding anything to the
contrary contained in this Lease, if Landlord in good faith believes there is a
risk of injury to persons or damage to property from entry into the Building or
Premises following any damage or destruction thereto, Landlord may restrict
entry into the Building or the Premises by Tenant, its employees, agents and
contractors in a non-discriminatory manner, without being deemed to have
violated Tenant's rights of quiet enjoyment to, or made an unlawful detainer of,
or evicted Tenant from, the Premises.  Upon request, Landlord shall consult with
Tenant to determine if there are safe methods of entry into the Building or the
Premises solely in order to allow Tenant to retrieve files, data in computers,
and necessary inventory, subject however to all indemnities and waivers of
liability from Tenant to Landlord contained in this Lease and any additional
indemnities and waivers of liability which Landlord may require.
 
SECTION 11.2.                                LEASE GOVERNS.  Tenant agrees that
the provisions of this Lease, including without limitation Section 11.1, shall
govern any damage or destruction and shall accordingly supersede any contrary
statute or rule of law.
 
ARTICLE XII.  EMINENT DOMAIN
 
SECTION 12.1.                                TOTAL OR PARTIAL TAKING.  If all or
a material portion of the Premises, or such part of the Building or Premises
such that Tenant’s access to the Premises is materially impaired, is taken by
any lawful authority by exercise of the right of eminent domain, or sold to
prevent a taking, either Tenant or Landlord may terminate this Lease effective
as of the date possession is required to be surrendered to the authority.  In
the event title to a portion of the Building or Project, whether or not
including a portion of the Premises, is taken or sold in lieu of taking, and if
Landlord elects to restore the Building in such a way as to alter the Premises
materially, either party may terminate this Lease, by written notice to the
other party, effective on the date of vesting of title.  In the event neither
party has elected to terminate this Lease as provided above, then Landlord shall
promptly, after receipt of a sufficient condemnation award, proceed to restore
the Premises to substantially their condition prior to the taking, and a
proportionate allowance shall be made to Tenant for the rent corresponding to
the time during which, and to the part of the Premises of which, Tenant is
deprived on account of the taking and restoration.  In the event of a taking,
Landlord shall be entitled to the entire amount of the condemnation award
without deduction for any estate or interest of Tenant; provided that nothing in
this Section shall be deemed to give Landlord any interest in, or prevent Tenant
from seeking any award against the taking authority for, the taking of personal
property and fixtures belonging to Tenant or for relocation or business
interruption expenses recoverable from the taking authority.

May 5, 2005
701423328v1
 
- 17 -

--------------------------------------------------------------------------------

 

 


 
SECTION 12.2.                                TEMPORARY TAKING.  No temporary
taking of the Premises shall terminate this Lease, and any award specifically
attributable to a temporary taking of the Premises shall belong entirely to
Tenant.  Tenant’s rent shall abate in proportion to the portion of the Premises
so taken.  A temporary taking shall be deemed to be a taking of the use or
occupancy of the Premises for a period of not to exceed thirty (30) days.
 
SECTION 12.3.                                TAKING OF PARKING AREA.  In the
event there shall be a taking of the parking area such that Landlord can no
longer provide sufficient parking to comply with this Lease, Landlord may
substitute reasonably equivalent parking in a location reasonably close to the
Building; provided that if Landlord fails to make that substitution within
thirty (30) days following the taking and if the taking materially impairs
Tenant's use and enjoyment of the Premises, Tenant may, at its option, terminate
this Lease by written notice to Landlord.  If this Lease is not so terminated by
Tenant, there shall be no abatement of rent and this Lease shall continue in
effect.
 
ARTICLE XIII.  SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS
 
SECTION 13.1.                                SUBORDINATION.  This Lease shall be
subordinate to the Master Lease and to all renewals, modifications and
extensions thereof.  Further, at the option of Landlord or any lender of
Landlord's that obtains a security interest in the Building, this Lease shall be
either superior or subordinate to all ground or underlying leases, mortgages and
deeds of trust, if any, which may hereafter affect the Building, and to all
renewals, modifications, consolidations, replacements and extensions
thereof.  Notwithstanding the foregoing, so long as no Event of Default exists
under this Lease, Tenant's possession and quiet enjoyment of the Premises shall
not be disturbed and this Lease shall not terminate in the event of termination
of the Master Lessor or of any such ground or underlying lease, or the
foreclosure of any such mortgage or deed of trust, to which this Lease has been
subordinated pursuant to this Section.  Tenant shall execute and deliver any
subordination documents or agreements requested by Landlord, Master Lessor or
such lessor or lender which provide Tenant with the non-disturbance protections
set forth in this Section.  In the event of a termination or foreclosure, Tenant
shall become a tenant of and attorn to the successor-in-interest to Landlord
upon the same terms and conditions as are contained in this Lease, and shall
execute any instrument reasonably required by Landlord's successor for that
purpose.  Tenant shall also, upon written request of Landlord, execute and
deliver all instruments as may be required from time to time to subordinate the
rights of Tenant under this Lease to any ground or underlying lease or to the
lien of any mortgage or deed of trust (provided that such instruments include
the nondisturbance and attornment provisions set forth above), or, if requested
by Landlord, to subordinate, in whole or in part, any ground or underlying lease
or the lien of any mortgage or deed of trust to this Lease.  Tenant agrees that
any purchaser at a foreclosure sale or lender taking title under a deed-in-lieu
of foreclosure shall not be responsible for any act or omission of a prior
landlord, shall not be subject to any offsets or defenses Tenant may have
against a prior landlord, and shall not be liable for the return of the security
deposit to the extent it is not actually received by such purchaser or bound by
any rent paid for more than the current month in which the foreclosure occurred.
 
SECTION 13.2.                                ESTOPPEL CERTIFICATE.
 
(a)           Tenant shall, at any time upon not less than ten (10) days prior
written notice from Landlord, execute, acknowledge and deliver to Landlord, in
any form that Landlord may reasonably require, a statement in writing (i)
certifying that this Lease is unmodified and in full force and effect (or, if
modified, stating the nature of the modification and certifying that this Lease,
as modified, is in full force and effect) and the dates to which the rental,
additional rent and other charges have been paid in advance, if any, and (ii)
acknowledging that, to Tenant's knowledge, there are no uncured defaults on the
part of Landlord, or specifying each default if any are claimed, and (iii)
setting forth all further information that Landlord or any purchaser or
encumbrancer may reasonably require.  Tenant's statement may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the Building
or Project.
 
(b)           Notwithstanding any other rights and remedies of Landlord,
Tenant's failure to deliver any estoppel statement within the provided time
shall be conclusive upon Tenant that (i) this Lease is in full force and effect,
without modification except as may be represented by Landlord, (ii) there are no
uncured Events of Default in Landlord's performance, and (iii) not more than one
month's rental has been paid in advance.
 
SECTION 13.3.                                FINANCIALS.
 



May 5, 2005
701423328v1
 
- 18 -

--------------------------------------------------------------------------------

 

 


 
(a)           Tenant shall deliver to Landlord, prior to the execution of this
Lease and thereafter at any time upon Landlord's request (but not more
frequently than once in any calendar year during the Term), Tenant's current tax
returns and financial statements, certified true, accurate and complete by the
chief financial officer of Tenant, including a balance sheet and profit and loss
statement for the most recent prior year, or, in the event Tenant is a publicly
traded corporation on a nationally recognized stock exchange, Tenant's current
financial reports filed with the Securities and Exchange Commission
(collectively, the "Statements"), which Statements shall accurately and
completely reflect the financial condition of Tenant.  Landlord agrees that it
will keep the Statements confidential, except that Landlord shall have the right
to deliver the same to any proposed purchaser of the Building or Project, and to
any encumbrancer of all or any portion of the Building or
Project.  Notwithstanding the foregoing, so long as Tenant is a publicly-traded
corporation whose stock is traded on a nationally recognized exchange or on
NASDAQ, the “Statements” shall consist of Tenant’s most recently publicly
disclosed financial statements.
 
(b)           Tenant acknowledges that Landlord is relying on the Statements in
its determination to enter into this Lease, and Tenant represents to Landlord,
which representation shall be deemed made on the date of this Lease and again on
the Commencement Date, that no material change in the financial condition of
Tenant, as reflected in the Statements, has occurred since the date Tenant
delivered the Statements to Landlord.  The Statements are represented and
warranted by Tenant to be correct and to accurately and fully reflect Tenant's
true financial condition as of the date of submission by any Statements to
Landlord.
 
ARTICLE XIV.  EVENTS OF DEFAULT AND REMEDIES
 
SECTION 14.1.                                TENANT'S DEFAULTS.  In addition to
any other breaches of this Lease which are defined as Events of Default in this
Lease, the occurrence of any one or more of the following events shall
constitute an Event of Default by Tenant:
 
(a)           The failure by Tenant to make any payment of Basic Rent or
additional rent required to be made by Tenant, as and when due, where the
failure continues for a period of three (3) days after written notice from
Landlord to Tenant; provided, however, that any such notice shall be in lieu of,
and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 and 1161(a) as amended.  For purposes of these Events of
Default and remedies provisions, the term "additional rent" shall be deemed to
include all amounts of any type whatsoever other than Basic Rent to be paid by
Tenant pursuant to the terms of this Lease.
 
(b)           The assignment, sublease, encumbrance or other transfer of this
Lease by Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord when consent is required by this Lease.
 
(c)           The discovery by Landlord that any financial statement provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was materially
false.
 
(d)           The failure of Tenant to timely and fully provide any
subordination agreement, estoppel certificate or financial statements in
accordance with the requirements of Article XIII.
 
(e)           The abandonment of the Premises by Tenant.
 
(f)           The failure or inability by Tenant to observe or perform any of
the express or implied covenants or provisions of this Lease to be observed or
performed by Tenant, other than as specified in this Section 14.1, where the
failure continues for a period of thirty (30) days after written notice from
Landlord to Tenant or such shorter period as is specified in any other provision
of this Lease; provided, however, that any such notice shall be in lieu of, and
not in addition to, any notice required under California Code of Civil Procedure
Section 1161 and 1161(a) as amended. However, if the nature of the failure is
such that more than thirty (30) days are reasonably required for its cure, then
Tenant shall not be deemed to have committed an Event of Default if Tenant
commences the cure within thirty (30) days, and thereafter diligently pursues
the cure to completion.
 
(g)           (i) The making by Tenant of any general assignment for the benefit
of creditors; (ii) the filing by or against Tenant of a petition to have Tenant
adjudged a Chapter 7 debtor under the Bankruptcy Code or to have debts
discharged or a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed within thirty (30) days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Tenant's assets
located at the Premises or of Tenant's interest in this Lease, if possession is
not restored to Tenant within thirty (30) days; (iv) the attachment, execution
or other judicial seizure of substantially all of Tenant's assets located at the
Premises or of Tenant's interest in this Lease, where the seizure is not
discharged within thirty (30) days; (v) Tenant's convening of a meeting of its
creditors for the purpose of effecting a moratorium upon or composition of its
debts or (vi) the failure of Tenant to pay its material obligations to creditors
as and when they become due and payable, other than as a result of a good faith
dispute by Tenant as to the amount due to such creditors.  Landlord shall not be
deemed to have knowledge of any event described in this Section 14.1(g) unless
notification in writing is received by Landlord, nor shall there be any
presumption attributable to Landlord of Tenant's insolvency.  In the event that
any provision of this Section 14.1(g) is contrary to applicable law, the
provision shall be of no force or effect.

May 5, 2005
701423328v1
 
- 19 -

--------------------------------------------------------------------------------

 

 


 
SECTION 14.2.                                LANDLORD'S REMEDIES.
 
(a)           If an Event of Default by Tenant occurs, then in addition to any
other remedies available to Landlord, Landlord may exercise the following
remedies:
 
(i)           Landlord may terminate Tenant's right to possession of the
Premises by any lawful means, in which case this Lease shall terminate and
Tenant shall immediately surrender possession of the Premises to Landlord.  Such
termination shall not affect any accrued obligations of Tenant under this
Lease.  Upon termination, Landlord shall have the right to reenter the Premises
and remove all persons and property as required by law.  Landlord shall also be
entitled to recover from Tenant:
 
(1)           The worth at the time of award of the unpaid Basic Rent and
additional rent which had been earned at the time of termination;
 
(2)           The worth at the time of award of the amount by which the unpaid
Basic Rent and additional rent which would have been earned after termination
until the time of award exceeds the amount of such loss that Tenant proves could
have been reasonably avoided;
 
(3)           The worth at the time of award of the amount by which the unpaid
Basic Rent and additional rent for the balance of the Term after the time of
award exceeds the amount of such loss that Tenant proves could be reasonably
avoided;
 
(4)           Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result from Tenant's Event of Default, including, but not limited to, the cost
of recovering possession of the Premises, refurbishment of the Premises,
marketing costs, commissions and other expenses of reletting, including
necessary repair, the unamortized portion of any tenant improvements and
brokerage commissions funded by Landlord in connection with this Lease,
reasonable attorneys' fees, and any other reasonable costs; and
 
(5)           At Landlord's election, all other amounts in addition to or in
lieu of the foregoing as may be permitted by law.  The term “rent” as used in
the Lease shall be deemed to mean the Basic Rent, Tenant’s Share of Operating
Expenses and any other sums required to be paid by Tenant to Landlord pursuant
to the terms of this Lease, including, without limitation, any sums that may be
owing from Tenant pursuant to Section 4.3 of this Lease.  Any sum, other than
Basic Rent, shall be computed on the basis of the average monthly amount
accruing during the twenty-four (24) month period immediately prior to the Event
of Default, except that if it becomes necessary to compute such rental before
the twenty-four (24) month period has occurred, then the computation shall be on
the basis of the average monthly amount during the shorter period.  As used in
Sections 14.2(a)(i) (1) and (2) above, the "worth at the time of award" shall be
computed by allowing interest at the rate of ten percent (10%) per annum.  As
used in Section 14.2(a)(i)(3) above, the "worth at the time of award" shall be
computed by discounting the amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).
 
(ii)           Landlord may elect not to terminate Tenant's right to possession
of the Premises, in which event Landlord may continue to enforce all of its
rights and remedies under this Lease, including the right to collect all rent as
it becomes due.  Efforts by the Landlord to maintain, preserve or relet the
Premises, or the appointment of a receiver to protect the Landlord's interests
under this Lease, shall not constitute a termination of the Tenant's right to
possession of the Premises.  In the event that Landlord elects to avail itself
of the remedy provided by this Section 14.2(a)(ii), Landlord shall not
unreasonably withhold its consent to an assignment or subletting of the Premises
subject to the reasonable standards for Landlord's consent as are contained in
this Lease.
 
(b)           The various rights and remedies reserved to Landlord in this Lease
or otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same time.
 
(c)           No delay or omission of Landlord to exercise any right or remedy
shall be construed as a waiver of the right or remedy or of any breach or Event
of Default by Tenant.  The acceptance by Landlord of rent shall not be a (i)
waiver of any preceding breach or Event of Default by Tenant of any provision of
this Lease, other than the failure of Tenant to pay the particular rent
accepted, regardless of Landlord's knowledge of the preceding breach or Event of
Default at the time of acceptance of rent, or (ii) a waiver of Landlord's right
to exercise any remedy available to Landlord by virtue of the breach or Event of
Default.  The acceptance of any payment from a debtor in possession, a trustee,
a receiver or any other person acting on behalf of Tenant or Tenant's estate
shall not waive or cure a breach or Event of Default under Section 14.1.  No
payment by Tenant or receipt by Landlord of a lesser amount than the rent
required by this Lease shall be deemed to be other than a partial payment on
account of the earliest due stipulated rent, nor shall any endorsement or
statement on any check or letter be deemed an accord and satisfaction and
Landlord shall accept the check or payment without prejudice to Landlord's right
to recover the balance of the rent or pursue any other remedy available to
it.  No act or thing done by Landlord or Landlord's agents during the Term shall
be deemed an acceptance of a surrender of the Premises, and no agreement to
accept a surrender shall be valid unless in writing and signed by Landlord.  No
employee of Landlord or of Landlord's agents

May 5, 2005
701423328v1
 
- 20 -

--------------------------------------------------------------------------------

 

 
shall have any power to accept the keys to the Premises prior to the termination
of this Lease, and the delivery of the keys to any employee shall not operate as
a termination of this Lease or a surrender of the Premises.
 
(d)           Any agreement for free or abated rent or other charges, or for the
giving or paying by Landlord to or for Tenant of any cash or other bonus,
inducement or consideration for Tenant's entering into this Lease ("Inducement
Provisions") shall be deemed conditioned upon Tenant's full and faithful
performance of the terms, covenants and conditions of this Lease.  Upon an Event
of Default (beyond any applicable notice and cure periods) under this Lease by
Tenant, any such Inducement Provisions shall automatically be deemed deleted
from this Lease and of no further force or effect and the amount of any rent
reduction or abatement or other bonus or consideration already given by Landlord
or received by Tenant as an Inducement shall be immediately due and payable by
Tenant to Landlord.
 
SECTION 14.3.                                LATE PAYMENTS.
 
(a)           Any payment due to Landlord under this Lease, including without
limitation Basic Rent, Tenant's Share of Operating Expenses or any other payment
due to Landlord under this Lease, that is not received by Landlord within ten
(10) days following the date due shall bear interest at the maximum rate
permitted by law from the date due until fully paid.  The payment of interest
shall not cure any breach or Event of Default by Tenant under this Lease.  In
addition, Tenant acknowledges that the late payment by Tenant to Landlord of
Basic Rent and Tenant's Share of Operating Expenses will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult and impracticable to ascertain.  Those costs may include,
but are not limited to, administrative, processing and accounting charges, and
late charges which may be imposed on Landlord by the terms of any ground lease,
mortgage or trust deed covering the Premises.  Accordingly, if any Basic Rent or
Tenant's Share of Operating Expenses due from Tenant shall not be received by
Landlord or Landlord's designee within ten (10) days following the date due,
then Tenant shall pay to Landlord, in addition to the interest provided above, a
late charge, which the Tenant agrees is reasonable, in a sum equal to the
greater of five percent (5%) of the amount overdue or Two Hundred Fifty Dollars
($250.00) for each delinquent payment.  Acceptance of a late charge by Landlord
shall not constitute a waiver of Tenant's breach or Event of Default with
respect to the overdue amount, nor shall it prevent Landlord from exercising any
of its other rights and remedies.
 
(b)           Following each second installment of Basic Rent and/or the payment
of Tenant's Share of Operating Expenses within any twelve (12) month period that
is not paid within ten (10) days following the date due, Landlord shall have the
option to require that beginning with the first payment of Basic Rent next due,
Basic Rent and the Tenant's Share of Operating Expenses shall no longer be paid
in monthly installments but shall be payable quarterly three (3) months in
advance.  Should Tenant deliver to Landlord, at any time during the Term, two
(2) or more insufficient checks, the Landlord may require that all monies then
and thereafter due from Tenant be paid to Landlord by cashier's check.  If any
check for any payment to Landlord hereunder is returned by the bank for any
reason, such payment shall not be deemed to have been received by Landlord and
Tenant shall be responsible for any applicable late charge, interest payment and
the charge to Landlord by its bank for such returned check.  Nothing in this
Section shall be construed to compel Landlord to accept Basic Rent, Tenant's
Share of Operating Expenses or any other payment from Tenant if there exists an
Event of Default unless such payment fully cures any and all such Event of
Default.  Any acceptance of any such payment shall not be deemed to waive any
other right of Landlord under this Lease.  Any payment by Tenant to Landlord may
be applied by Landlord, in its sole and absolute discretion, in any order
determined by Landlord to any amounts then due to Landlord.
 
SECTION 14.4.                                RIGHT OF LANDLORD TO PERFORM.  All
covenants and agreements to be performed by Tenant under this Lease shall be
performed at Tenant's sole cost and expense and without any abatement of rent or
right of set-off.  If Tenant fails to pay any sum of money, other than rent
payable to Landlord, or fails to perform any other act on its part to be
performed under this Lease, and the failure continues beyond any applicable
grace period set forth in Section 14.1, then in addition to any other available
remedies, Landlord may, at its election make the payment or perform the other
act on Tenant's part and Tenant hereby grants Landlord the right to enter onto
the Premises in order to carry out such performance.  Landlord's election to
make the payment or perform the act on Tenant's part shall not give rise to any
responsibility of Landlord to continue making the same or similar payments or
performing the same or similar acts nor shall Landlord be responsible to Tenant
for any damage caused to Tenant as the result of such performance by
Landlord.  Tenant shall, promptly upon demand by Landlord, reimburse Landlord
for all sums paid by Landlord and all necessary incidental costs, together with
interest at the maximum rate permitted by law from the date of the payment by
Landlord.
 
SECTION 14.5.                                DEFAULT BY LANDLORD.  Landlord
shall not be deemed to be in default in the performance of any obligation under
this Lease, and Tenant shall have no rights to take any action against Landlord,
unless and until Landlord has failed to perform the obligation within thirty
(30) days after written notice by Tenant to Landlord specifying in reasonable
detail the nature and extent of the failure; provided, however, that if the
nature of Landlord's obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be deemed to be in default
if it commences performance within the thirty (30) day period and thereafter
diligently pursues the cure to completion.  In the event of Landlord's default
under this Lease, Tenant's sole remedies shall be to seek damages or specific
performance from Landlord, provided that any damages shall be limited to
Tenant's actual out-of-pocket expenses and shall in no event include any
consequential damages, lost profits or opportunity costs.

May 5, 2005
701423328v1
 
- 21 -

--------------------------------------------------------------------------------

 

 


 
SECTION 14.6.                                EXPENSES AND LEGAL FEES.  All sums
reasonably incurred by Landlord in connection with any Event of Default by
Tenant under this Lease or holding over of possession by Tenant after the
expiration or earlier termination of this Lease, or any action related to a
filing for bankruptcy or reorganization by Tenant, including without limitation
all costs, expenses and actual accountants, appraisers, attorneys and other
professional fees, and any collection agency or other collection charges, shall
be due and payable to Landlord on demand, and shall bear interest at the rate of
ten percent (10%) per annum.  Should either Landlord or Tenant bring any action
in connection with this Lease, the prevailing party shall be entitled to recover
as a part of the action its reasonable attorneys' fees, and all other
costs.  The prevailing party for the purpose of this Section shall be determined
by the trier of the facts.
 
SECTION 14.7.                                WAIVER OF JURY TRIAL.  LANDLORD AND
TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD THE ADVICE OF COUNSEL
OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY, AND EACH PARTY DOES
HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO
AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR
SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS LEASE, TENANT'S USE OR OCCUPANCY OF THE PREMISES,
AND/OR ANY CLAIM OF INJURY OR DAMAGE. FURTHERMORE, THIS WAIVER AND RELEASE OF
ALL RIGHTS TO A JURY TRIAL IS DEEMED TO BE INDEPENDENT OF EACH AND EVERY OTHER
PROVISION, COVENANT, AND/OR CONDITION SET FORTH IN THIS LEASE.
 
SECTION 14.8.                                SATISFACTION OF JUDGMENT.  The
obligations of Landlord do not constitute the personal obligations of the
individual partners, trustees, directors, officers or shareholders of Landlord
or its constituent partners.  Should Tenant recover a money judgment against
Landlord, such judgment shall be satisfied only from the interest of Landlord in
the Project and out of the rent or other income from such property receivable by
Landlord or out of consideration received by Landlord from the sale or other
disposition of all or any part of Landlord's right, title or interest in the
Project and no action for any deficiency may be sought or obtained by Tenant.
 
ARTICLE XV.  END OF TERM
 
SECTION 15.1.                                HOLDING OVER.  This Lease shall
terminate without further notice upon the expiration of the Term, and any
holding over by Tenant after the expiration shall not constitute a renewal or
extension of this Lease, or give Tenant any rights under this Lease, except when
in writing signed by both parties.  Any period of time following the Expiration
Date or earlier termination of this Lease required for Tenant to remove its
property or to place the Premises in the condition required pursuant to
Section 15.3 (or for Landlord to do so if Tenant fails to do so) shall be deemed
a holding over by Tenant.  If Tenant holds over for any period after the
Expiration Date (or earlier termination) of the Term without the prior written
consent of Landlord, such possession shall constitute a tenancy at sufferance
only and an Event of Default under this Lease; such holding over with the prior
written consent of Landlord shall constitute a month-to-month tenancy commencing
on the first (1st) day following the termination of this Lease and terminating
thirty (30) days following delivery of written notice of termination by either
Landlord or Tenant to the other.  In either of such events, possession shall be
subject to all of the terms of this Lease, except that the monthly Basic Rent
shall be one hundred fifty percent (150%) of the greater of (a) the Basic Rent
for the month immediately preceding the date of termination or (b) the then
currently scheduled Basic Rent for comparable space in the Project.  The
acceptance by Landlord of monthly holdover rental in a lesser amount shall not
constitute a waiver of Landlord’s right to recover the full amount due for any
holdover by Tenant, unless otherwise agreed in writing by Landlord.  If Tenant
fails to surrender the Premises upon the expiration of this Lease despite demand
to do so by Landlord, Tenant shall indemnify and hold Landlord harmless from all
loss or liability, including without limitation, any claims made by any
succeeding tenant relating to such failure to surrender.  The foregoing
provisions of this Section are in addition to and do not affect Landlord's right
of re-entry or any other rights of Landlord under this Lease or at law.
 
SECTION 15.2.                                MERGER ON TERMINATION.  The
voluntary or other surrender of this Lease by Tenant, or a mutual termination of
this Lease, shall terminate any or all existing subleases unless Landlord, at
its option, elects in writing to treat the surrender or termination as an
assignment to it of any or all subleases affecting the Premises.
 
SECTION 15.3.                                SURRENDER OF PREMISES; REMOVAL OF
PROPERTY.  Subject to the provisions of 7.3 of this Lease, upon the Expiration
Date or upon any earlier termination of this Lease, Tenant shall quit and
surrender possession of the Premises to Landlord in as good order, condition and
repair as when received or as hereafter may be improved by Landlord or Tenant,
reasonable wear and tear and repairs which are Landlord's obligation excepted,
and shall, without expense to Landlord, remove or cause to be removed from the
Premises all

May 5, 2005
701423328v1
 
- 22 -

--------------------------------------------------------------------------------

 

 
personal property and debris, except for any items that Landlord may by written
authorization allow to remain.  Tenant shall repair all damage to the Premises
resulting from the removal, which repair shall include the patching and filling
of holes and repair of structural damage, provided that Landlord may instead
elect to repair any structural damage at Tenant's expense.  If Tenant shall fail
to comply with the provisions of this Section, Landlord may effect the removal
and/or make any repairs, and the cost to Landlord shall be additional rent
payable by Tenant upon demand.  If Tenant fails to remove Tenant's personal
property from the Premises upon the expiration of the Term, Landlord may remove,
store, dispose of and/or retain such personal property, at Landlord's option, in
accordance with then applicable laws, all at the expense of Tenant.  If
requested by Landlord, Tenant shall execute, acknowledge and deliver to Landlord
an instrument in writing releasing and quitclaiming to Landlord all right, title
and interest of Tenant in the Premises.
 
ARTICLE XVI.  PAYMENTS AND NOTICES
 
All sums payable by Tenant to Landlord shall be deemed to be rent under this
Lease and shall be paid, without deduction or offset, in lawful money of the
United States to Landlord at its address set forth in Item 12 of the Basic Lease
Provisions, or at any other place as Landlord may designate in writing.  Unless
this Lease expressly provides otherwise, as for example in the payment of Basic
Rent and the Tenant's Share of Operating Costs pursuant to Sections 4.1 and 4.2,
all payments shall be due and payable within five (5) days after demand.  All
payments requiring proration shall be prorated on the basis of a thirty (30) day
month and a three hundred sixty (360) day year.  Any notice, election, demand,
consent, approval or other communication to be given or other document to be
delivered by either party to the other may be delivered in person or by courier
or overnight delivery service to the other party, or may be deposited in the
United States mail, duly registered or certified, postage prepaid, return
receipt requested, and addressed to the other party at the address set forth in
Item 12 of the Basic Lease Provisions, or if to Tenant, at that address or, from
and after the Commencement Date, at the Premises (whether or not Tenant has
departed from, abandoned or vacated the Premises).  Either party may, by written
notice to the other, served in the manner provided in this Article, designate a
different address.  If any notice or other document is sent by mail, it shall be
deemed served or delivered seventy-two (72) hours after mailing.  If more than
one person or entity is named as Tenant under this Lease, service of any notice
upon any one of them shall be deemed as service upon all of them.
 
ARTICLE XVII.  RULES AND REGULATIONS
 
Tenant agrees to observe faithfully and comply strictly with the Rules and
Regulations, attached as Exhibit E, and any reasonable and nondiscriminatory
amendments, modifications and/or additions as may be adopted and published by
written notice to tenants by Landlord for the safety, care, security, good
order, or cleanliness of the Premises, Building, Project and Common
Areas.  Landlord shall not be liable to Tenant for any violation of the Rules
and Regulations or the breach of any covenant or condition in any lease by any
other tenant or such tenant's agents, employees, contractors, guests or
invitees.  One or more waivers by Landlord of any breach of the Rules and
Regulations by Tenant or by any other tenant(s) shall not be a waiver of any
subsequent breach of that rule or any other.  Tenant's failure to keep and
observe the Rules and Regulations shall constitute a breach of this Lease.  In
the case of any conflict between the Rules and Regulations and this Lease, this
Lease shall be controlling.
 
ARTICLE XVIII.  BROKER'S COMMISSION
 
The parties recognize as the broker(s) who negotiated this Lease the firm(s), if
any, whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this
Lease.  Landlord and Tenant each warrant to the other that it has had no
dealings with any other real estate broker or agent in connection with the
negotiation of this Lease, and Landlord and Tenant each agree to indemnify and
hold the other party harmless from any cost, expense or liability (including
reasonable attorneys' fees) for any compensation, commissions or charges claimed
by any other real estate broker or agent employed or claiming to represent or to
have been employed by the indemnifying party in connection with the negotiation
of this Lease.  The foregoing agreement shall survive the termination of this
Lease.  If Tenant fails to take possession of the Premises without cause or if
this Lease otherwise terminates prior to the Expiration Date as the result of
failure of performance by Tenant, Landlord shall be entitled to recover from
Tenant the unamortized portion of any brokerage commission funded by Landlord in
addition to any other damages to which Landlord may be entitled.
 
ARTICLE XIX.  TRANSFER OF LANDLORD'S INTEREST
 
In the event of any transfer of Landlord's interest in the Premises, the
transferor shall be automatically relieved of all further obligations on the
part of Landlord, and the transferor shall be relieved of any obligation to pay
any funds in which Tenant has an interest to the extent that such funds have
been turned over, subject to that interest, to the transferee and Tenant is
notified of the transfer as required by law.  No beneficiary of a deed of trust
to which this Lease is or may be subordinate, and no landlord under a so-called
sale-leaseback, shall be responsible in connection with the Security Deposit,
unless the mortgagee or beneficiary under the deed of trust or the landlord
actually receives the Security Deposit.  It is intended that the covenants and
obligations contained in this Lease on

May 5, 2005
701423328v1
 
- 23 -

--------------------------------------------------------------------------------

 

 
the part of Landlord shall, subject to the foregoing, be binding on Landlord,
its successors and assigns, only during and in respect to their respective
successive periods of ownership.
 
ARTICLE XX.  INTERPRETATION
 
SECTION 20.1.                                GENDER AND NUMBER.  Whenever the
context of this Lease requires, the words "Landlord" and "Tenant" shall include
the plural as well as the singular, and words used in neuter, masculine or
feminine genders shall include the others.
 
SECTION 20.2.                                HEADINGS.  The captions and
headings of the articles and sections of this Lease are for convenience only,
are not a part of this Lease and shall have no effect upon its construction or
interpretation.
 
SECTION 20.3.                                JOINT AND SEVERAL LIABILITY.  If
more than one person or entity is named as Tenant, the obligations imposed upon
each shall be joint and several and the act of or notice from, or notice or
refund to, or the signature of, any one or more of them shall be binding on all
of them with respect to the tenancy of this Lease, including, but not limited
to, any renewal, extension, termination or modification of this Lease.
 
SECTION 20.4.                                SUCCESSORS.  Subject to Articles IX
and XIX, all rights and liabilities given to or imposed upon Landlord and Tenant
shall extend to and bind their respective heirs, executors, administrators,
successors and assigns.  Nothing contained in this Section is intended, or shall
be construed, to grant to any person other than Landlord and Tenant and their
successors and assigns any rights or remedies under this Lease.
 
SECTION 20.5.                                TIME OF ESSENCE.  Time is of the
essence with respect to the performance of every provision of this Lease.
 
SECTION 20.6.                                CONTROLLING LAW/VENUE.  This Lease
shall be governed by and interpreted in accordance with the laws of the State of
California.  Any litigation commenced concerning any matters whatsoever arising
out of or in any way connected to this Lease shall be initiated in the Superior
Court of the county in which the Project is located.
 
SECTION 20.7.                                SEVERABILITY.  If any term or
provision of this Lease, the deletion of which would not adversely affect the
receipt of any material benefit by either party or the deletion of which is
consented to by the party adversely affected, shall be held invalid or
unenforceable to any extent, the remainder of this Lease shall not be affected
and each term and provision of this Lease shall be valid and enforceable to the
fullest extent permitted by law.
 
SECTION 20.8.                                WAIVER AND CUMULATIVE
REMEDIES.  One or more waivers by Landlord or Tenant of any breach of any term,
covenant or condition contained in this Lease shall not be a waiver of any
subsequent breach of the same or any other term, covenant or condition.  Consent
to any act by one of the parties shall not be deemed to render unnecessary the
obtaining of that party's consent to any subsequent act.  No breach by Tenant of
this Lease shall be deemed to have been waived by Landlord unless the waiver is
in a writing signed by Landlord.  The rights and remedies of Landlord under this
Lease shall be cumulative and in addition to any and all other rights and
remedies which Landlord may have.
 
SECTION 20.9.                                INABILITY TO PERFORM.  In the event
that either party shall be delayed or hindered in or prevented from the
performance of any work or in performing any act required under this Lease by
reason of any cause beyond the reasonable control of that party, other than
financial inability, then the performance of the work or the doing of the act
shall be excused for the period of the delay and the time for performance shall
be extended for a period equivalent to the period of the delay.  The provisions
of this Section shall not operate to excuse Tenant from the prompt payment of
rent or from the timely performance of any other obligation under this Lease
within Tenant's reasonable control.
 
SECTION 20.10.                                ENTIRE AGREEMENT.  This Lease and
its exhibits and other attachments cover in full each and every agreement of
every kind between the parties concerning the Premises, the Building, and the
Project, and all preliminary negotiations, oral agreements, understandings
and/or practices, except those contained in this Lease, are superseded and of no
further effect.  Tenant waives its rights to rely on any representations or
promises made by Landlord or others which are not contained in this Lease.  No
verbal agreement or implied covenant shall be held to modify the provisions of
this Lease, any statute, law, or custom to the contrary notwithstanding.

May 5, 2005
701423328v1
 
- 24 -

--------------------------------------------------------------------------------

 

 


 
SECTION 20.11.                                QUIET ENJOYMENT.  Upon the
observance and performance of all the covenants, terms and conditions on
Tenant's part to be observed and performed, and subject to the other provisions
of this Lease, Tenant shall have the right of quiet enjoyment and use of the
Premises for the Term without hindrance or interruption by Landlord or any other
person claiming by or through Landlord.
 
SECTION 20.12.                                SURVIVAL.  All covenants of
Landlord or Tenant which reasonably would be intended to survive the expiration
or sooner termination of this Lease, including without limitation any warranty
or indemnity hereunder, shall so survive and continue to be binding upon and
inure to the benefit of the respective parties and their successors and assigns.
 
SECTION 20.13.                                INTERPRETATION.  This Lease shall
not be construed in favor of or against either party, but shall be construed as
if both parties prepared this Lease.
 
ARTICLE XXI.  EXECUTION AND RECORDING
 
SECTION 21.1.                                COUNTERPARTS.  This Lease may be
executed in one or more counterparts, each of which shall constitute an original
and all of which shall be one and the same agreement.
 
SECTION 21.2.                                CORPORATE, LIMITED LIABILITY
COMPANY AND PARTNERSHIP AUTHORITY.  If Tenant is a corporation, limited
liability company or partnership, each individual executing this Lease on behalf
of the corporation, limited liability company or partnership represents and
warrants that he or she is duly authorized to execute and deliver this Lease on
behalf of the corporation, limited liability company or partnership, and that
this Lease is binding upon the corporation, limited liability company or
partnership in accordance with its terms.  Tenant shall, at Landlord's request,
deliver a certified copy of its board of directors' resolution, operating
agreement or partnership agreement or certificate authorizing or evidencing the
execution of this Lease.
 
SECTION 21.3.                                EXECUTION OF LEASE; NO OPTION OR
OFFER.  The submission of this Lease to Tenant shall be for examination purposes
only, and shall not constitute an offer to or option for Tenant to lease the
Premises.  Execution of this Lease by Tenant and its return to Landlord shall
not be binding upon Landlord, notwithstanding any time interval, until Landlord
has in fact executed and delivered this Lease to Tenant, it being intended that
this Lease shall only become effective upon execution by Landlord and delivery
of a fully executed counterpart to Tenant.
 
SECTION 21.4.                                RECORDING.  Tenant shall not record
this Lease without the prior written consent of Landlord.  Tenant, upon the
request of Landlord, shall execute and acknowledge a "short form" memorandum of
this Lease for recording purposes.
 
SECTION 21.5.                                AMENDMENTS.  No amendment or
termination of this Lease shall be effective unless in writing signed by
authorized signatories of Tenant and Landlord, or by their respective successors
in interest.  No actions, policies, oral or informal arrangements, business
dealings or other course of conduct by or between the parties shall be deemed to
modify this Lease in any respect.
 
SECTION 21.6.                                EXECUTED COPY.  Any fully executed
photocopy or similar reproduction of this Lease shall be deemed an original for
all purposes.
 
SECTION 21.7.                                ATTACHMENTS.  All exhibits,
amendments, riders and addenda attached to this Lease are hereby incorporated
into and made a part of this Lease.
 
ARTICLE XXII.  MISCELLANEOUS
 
SECTION 22.1.                                NONDISCLOSURE OF LEASE
TERMS.  Tenant acknowledges and agrees that the terms of this Lease are
confidential and constitute proprietary information of Landlord.  Disclosure of
the terms could adversely affect the ability of Landlord to negotiate other
leases and impair Landlord's relationship with other tenants.  Accordingly,
Tenant

May 5, 2005
701423328v1
 
- 25 -

--------------------------------------------------------------------------------

 

 
agrees that it, and its partners, officers, directors, employees and attorneys,
shall not intentionally and voluntarily disclose, by public filings or
otherwise, the terms and conditions of this Lease ("Confidential Information")
to any third party, either directly or indirectly, without the prior written
consent of Landlord, which consent may be given or withheld in Landlord's sole
and absolute discretion.  The foregoing restriction shall not apply if either:
(i) Tenant is required to disclose the Confidential Information in response to a
subpoena or other regulatory, administrative or court order, (ii) independent
legal counsel to Tenant delivers a written opinion to Landlord that Tenant is
required to disclose the Confidential Information to, or file a copy of this
Lease with, any governmental agency or any stock exchange; provided however,
that in such event, Tenant shall, before making any such disclosure (A) provide
Landlord with prompt written notice of such required disclosure, (B) at Tenant's
sole cost, take all reasonable legally available steps to resist or narrow such
requirement, including without limitation preparing and filing a request for
confidential treatment of the Confidential Information and (C) if disclosure of
the Confidential Information is required by subpoena or other regulatory,
administrative or court order, Tenant shall provide Landlord with as much
advance notice of the possibility of such disclosure as practical so that
Landlord may attempt to stop such disclosure or obtain an order concerning such
disclosure.  The form and content of a request by Tenant for confidential
treatment of the Confidential Information shall be provided to Landlord at least
five (5) business days before its submission to the applicable governmental
agency or stock exchange and is subject to the prior written approval of
Landlord.  In addition, Tenant may disclose the terms of this Lease to Tenant’s
employees, shareholders, investors, legal counsel, lenders, agents, accountants
and to prospective assignees of this Lease and prospective subtenants under this
Lease with whom Tenant is actively negotiating such an assignment or sublease.
 
SECTION 22.2.                                GUARANTY.  As a condition to the
execution of this Lease by Landlord, the obligations, covenants and performance
of the Tenant as herein provided shall be guaranteed in writing by the
Guarantor(s) listed in Item 7 of the Basic Lease Provisions ("Guarantor"), if
any, on a form of guaranty provided by Landlord ("Guaranty").  Any default by a
Guarantor under the Guaranty shall be deemed to be an Event of Default under the
terms of this Lease.  In addition, any filing by or against a Guarantor of a
petition to have such Guarantor adjudged a Chapter 7 debtor under the Bankruptcy
Code or to have debts discharged or a petition for reorganization or arrangement
under any law relating to bankruptcy (unless, in the case of a petition filed
against such Guarantor, the same is dismissed within thirty (30) days), a
Guarantor's convening of a meeting of its creditors for the purpose of effecting
a moratorium upon or composition of its debts or the failure of a Guarantor to
pay its material obligations to creditors as and when they become due and
payable, other than as a result of a good faith dispute by such Guarantor, shall
be deemed to be an Event of Default by Tenant.
 
SECTION 22.3.                                [Intentionally Deleted.]
 
SECTION 22.4.                                MORTGAGEE PROTECTION.  No act or
failure to act on the part of Landlord which would otherwise entitle Tenant to
be relieved of its obligations hereunder shall result in such a release or
termination unless (a) Tenant has given notice by registered or certified mail
to any beneficiary of a deed of trust or mortgage covering the Building whose
address has been furnished to Tenant and (b) such beneficiary is afforded a
reasonable opportunity to cure the default by Landlord (which in no event shall
be less than sixty (60) days), including, if necessary to effect the cure, time
to obtain possession of the Building by power of sale or judicial foreclosure
provided that such foreclosure remedy is diligently pursued.  Tenant agrees that
each beneficiary of a deed of trust or mortgage covering the Building is an
express third party beneficiary hereof, Tenant shall have no right or claim for
the collection of any deposit from such beneficiary or from any purchaser at a
foreclosure sale unless such beneficiary or purchaser shall have actually
received and not refunded the deposit, and Tenant shall comply with any written
directions by any beneficiary to pay rent due hereunder directly to such
beneficiary without determining whether a default exists under such
beneficiary's deed of trust.
 
SECTION 22.5.                                COVENANTS AND CONDITIONS.  All of
the provisions of this Lease shall be construed to be conditions as well as
covenants as though the words specifically expressing or imparting covenants and
conditions were used in each separate provision.
 
SECTION 22.6.                                SECURITY MEASURES.  Tenant hereby
acknowledges that Landlord shall have no obligation whatsoever to provide guard
service or other security measures for the benefit of the Premises or the
Project.  Tenant assumes all responsibility for the protection of Tenant, its
employees, agents, invitees and property from acts of third parties.  Nothing
herein contained shall prevent Landlord, at its sole option, from providing
security protection for the Project or any part thereof, in which event the cost
thereof shall be included within the definition of Project Costs.
 
SECTION 22.7.                                MOVING ALLOWANCE.  In consideration
of the execution of this Lease by Tenant, Landlord shall reimburse to Tenant an
amount not to exceed One Hundred Nineteen Thousand Four Hundred Twenty-Five
Dollars ($119,425.00) for the “out of pocket” charges and costs reasonably
incurred by Tenant in connection with Tenant’s move to the Premises, which
charges and costs shall include, without limitation, moving and telephone and
cabling relocation charges, costs incurred for the installation of Tenant’s
signage on the Building, charges incurred in connection with the change of the
Building address from 430 N. McCarthy Blvd. to 490 N. McCarthy Blvd., up to a
maximum of Ten Thousand Dollars ($10,000.00), costs for equipment or furniture
purchases, costs of tenant improvements installed by Tenant pursuant to Section
7.3 and stationery costs incurred by Tenant in connection with its move to the
Premises.  Landlord shall reimburse Tenant for such charges and costs within
thirty (30) days following receipt of Tenant’s written request accompanied by
invoices or other reasonably

May 5, 2005
701423328v1
 
- 26 -

--------------------------------------------------------------------------------

 

 
detailed evidence of Tenant’s expenditure of such charges and costs; provided,
however, that all such request(s) for reimbursement must be received by Landlord
not later than June 30, 2006 to be eligible for reimbursement by Landlord as
provided in this Section 22.7.
 


 
LANDLORD:                                                                     TENANT:


THE IRVINE
COMPANY                                                                     CALIFORNIA
MICRO DEVICES CORPORATION,
                                                                     a
California corporation






By: /s/ Steven M.
Case                                                                By:  /s/R.Gregory
Miller                                                                      
Steven M. Case, Senior Vice
President                                             R. Gregory Miller
Leasing, Office
Properties                                                                   Chief
Financial Officer






By: /s/ Christopher J.
Popma                                                                By:                                                                      
Christopher J. Popma, Vice
President                                                                     
Operations, Office
Properties                                                                    





May 5, 2005
701423328v1
 

--------------------------------------------------------------------------------

 

EXHIBIT B


THE IRVINE COMPANY – INVESTMENT PROPERTIES GROUP


HAZARDOUS MATERIAL SURVEY FORM


           The purpose of this form is to obtain information regarding the use
of hazardous substances on Investment Properties Group (“IPG”)
property.  Prospective tenants and contractors should answer the questions in
light of their proposed activities on the premises.  Existing tenants and
contractors should answer the questions as they relate to ongoing activities on
the premises and should update any information previously submitted.


           If additional space is needed to answer the questions, you may attach
separate sheets of paper to this form.  When completed, the form should be sent
to the following address:


THE IRVINE COMPANY MANAGEMENT OFFICE
690 N. McCarthy Blvd., Suite 100
Milpitas, CA  95035


           Your cooperation in this matter is appreciated.  If you have any
questions, please call your property manager at (949) 720-4400 for assistance.


1.           GENERAL INFORMATION.


           Name of Responding
Company:  _____________________________________________
           Check all that
apply:                                                                Tenant                                (   )                      Contractor(   )
                                                                Prospective                                (   )                      Existing                      (   )


           Mailing Address:
_________________________________________________________
           Contact person & Title:
____________________________________________________
           Telephone Number:  (   ) _____________


           Current TIC Tenant(s):


           Address of Lease
Premises:  ________________________________________________


           Length of Lease or Contract Term:
___________________________________________


           Prospective TIC Tenant(s):


           Address of Leased
Premises:  _______________________________________________


           Address of Current
Operations:  _____________________________________________


Describe the proposed operations to take place on the property, including
principal products manufactured or services to be conducted.  Existing tenants
and contractors should describe any proposed changes to ongoing
operations.  ____________________________________________________________________________________________________________________________________________________________
______________________________________________________________________________


2.
HAZARDOUS MATERIALS.  For the purposes of this Survey Form, the term “hazardous
material” means any raw material, product or agent considered hazardous under
any state or federal law.  The term does not include wastes which are intended
to be discarded.



 
2.1
Will any hazardous materials be used or stored on site?



 
 
Chemical Products
Yes
(   )
No
(   )

 
 
Biological Hazards/

 
 
   Infectious Wastes
Yes
(   )
No
(   )

 
 
Radioactive Materials
Yes
(   )
No
(   )

 
 
Petroleum Products
Yes
(   )
No
(   )




May 5, 2005
701423328v1
 

--------------------------------------------------------------------------------

 

 
2.2
List any hazardous materials to be used or stored, the quantities that will be
on-site at any given time, and the location and method of storage (e.g., bottles
in storage closet on the premises).




 
Location and Method

 
 
Hazardous Materials
 of Storage
 Quantity





 
 
__________________
__________________
__________________

 
 
__________________
__________________
__________________

 
 
__________________
__________________
__________________

 
 
__________________
__________________
__________________

 
 

 
2.3
Is any underground storage of hazardous materials proposed or currently
conducted on the premises?  Yes (   )   No  (   )



 
 
If yes, describe the materials to be stored, and the size and construction of
the tank.  Attach copies of any permits obtained for the underground storage of
such
substances.  ________________________________________________________________________________________________________________________________________________________________________________________________________________________



3.
HAZARDOUS WASTE.  For the purposes of this Survey Form, the term “hazardous
waste” means any waste (including biological, infectious or radioactive waste)
considered hazardous under any state or federal law, and which is intended to be
discarded.



 
3.1
List any hazardous waste generated or to be generated on the premises, and
indicate the quantity generated on a monthly basis.




 
Location and Method

 
 
Hazardous Materials
 of Storage
 Quantity





 
 
__________________
__________________
__________________

 
 
__________________
__________________
__________________

 
 
__________________
__________________
__________________

 
 
__________________
__________________
__________________



 
3.2
Describe the method(s) of disposal (including recycling) for each
waste.  Indicate where and how often disposal will take place.




 
Location and Method

 
 
Hazardous Materials
 of Storage
 Disposal Method



 
 
__________________
__________________
__________________

 
 
__________________
__________________
__________________

 
 
__________________
__________________
__________________

 
 
__________________
__________________
__________________



 
3.3
Is any treatment or processing of hazardous, infectious or radioactive wastes
currently conducted or proposed to be conducted on the premise?

Yes (   )   No  (   )


If yes, please describe any existing or proposed treatment methods.
________________________________________________________________________________________________________________________________________________________________________________________________________________________



 
3.4
Attach copies of any hazardous waste permits or licenses issued to your company
with respect to its operations on the premises.




May 5, 2005
701423328v1
 

--------------------------------------------------------------------------------

 

4.
SPILLS




 
4.1
During the past year, have any spills or releases of hazardous materials
occurred on the premises?
Yes   (   )
No  (   )




 
If so, please describe the spill and attach the results of any testing conducted
to determine the extent of such spills.
________________________________________________________________________________________________________________________________________________

 
________________________________________________________________________




 
4.2
Were any agencies notified in connection with such spills?
Yes   (   )
No (   )




 
If so, attach copies of any spill reports or other correspondence with
regulatory agencies.




 
4.3
Were any clean-up actions undertaken in connection with the spills?

 
Yes   (   )
No   (   )




 
If so, briefly describe the actions taken.  Attach copies of any clearance
letters obtained from any regulatory agencies involved and the results of any
final soil or groundwater sampling done upon completion of the clean-up
work.  ________________________________________________________________________________________________________________________________________________

 
________________________________________________________________________



5.
WASTEWATER TREATMENT/DISCHARGE




 
5.1
Do you discharge industrial wastewater to:




 
_____storm drain?
_____sewer?

 
_____surface water?
_____no industrial discharge




 
5.2
Is your industrial wastewater treated before discharge?
Yes   (   )   No   (   )




 
If yes, describe the type of treatment conducted.
________________________________________________________________________________________________________________________________________________

 
________________________________________________________________________



5.3           Attach copies of any wastewater discharge permits issued to your
company with respect to its operations on the premises.


6.           AIR DISCHARGES.


           6.1           Do you have any air filtration systems or stacks that
discharge into the air?
                      Yes   (   )                      No   (   )


           6.2           Do you operate any equipment that require air emissions
permits?
                      Yes   (   )                      No   (   )


           6.3           Attach copies of any air discharge permits pertaining
to these operations.


7.           HAZARDOUS MATERIALS DISCLOSURES.



 
7.1
Does your company handle an aggregate of at least 500 pounds, 55 gallons or 200
cubic feet of hazardous material at any given time?   Yes   (   )
No   (   )




 
7.2
Has your company prepared a Hazardous Materials Disclosure – Chemical Inventory
and Business Emergency Plan or similar disclosure document pursuant to state or
county requirements?
Yes   (   )
No   (   )




 
If so, attach a copy.




May 5, 2005
701423328v1
 

--------------------------------------------------------------------------------

 


 
7.3
Are any of the chemicals used in your operations regulated under Proposition 65?




 
If so, describe the procedures followed to comply with these requirements.
________________________________________________________________________________________________________________________________________________________________________________________________________________________




 
7.4
Is your company subject to OSHA Hazard Communication Standard Requirements?
Yes   (   )
No   (   )




 
If so, describe the procedures followed to comply with these
requirements.  ________________________________________________________________________________________________________________________________________________

 
________________________________________________________________________



8.
ANIMAL TESTING.




 
8.1
Does your company bring or intend to bring live animals onto the premises for
research or development purposes?
Yes   (   )
No   (   )




 
If so, describe the activity.
________________________________________________________________________________________________________________________________________________________________________________________________________________________




 
8.2
Does your company bring or intend to bring animal body parts or bodily fluids
onto the premises for research or development purposes?
Yes   (   )   No   (   )




 
If so, describe the activity.
________________________________________________________________________________________________________________________________________________

 
________________________________________________________________________



9.
ENFORCEMENT ACTIONS, COMPLAINTS.




 
9.1
Has your company ever been subject to any agency enforcement actions,
administrative orders, lawsuits, or consent orders/decrees regarding
environmental compliance or health and safety?
Yes   (   )
No   (   )




 
If so, describe the actions and any continuing obligations imposed as a result
of these actions.
________________________________________________________________________________________________________________________________________________________________________________________________________________________




 
9.2
Has your company ever received any request for information, notice of violation
or demand letter, complaint, or inquiry regarding environmental compliance or
health and safety?
Yes   (   )
No   (   )





9.3           Has an environmental audit ever been conducted which concerned
operations or activities on premises occupied by you?Yes   (   )No   (   )



May 5, 2005
701423328v1
 

--------------------------------------------------------------------------------

 

9.4           If you answered “yes” to any questions in this section, describe
the environmental action or complaint and any continuing compliance obligation
imposed as a result of the
same.  ________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________



 
____________________________________

 
____________________________________



 
 



                                                      By:  ________________________________

 
Name:  _______________________

 
Title:  ________________________

 
Date: _________________________












May 5, 2005
701423328v1
 

--------------------------------------------------------------------------------

 

EXHIBIT C


LANDLORD’S DISCLOSURES




[Intentionally left blank]







May 5, 2005
701423328v1


 

--------------------------------------------------------------------------------

 

                                                          EXHIBIT D


                                              TENANT'S INSURANCE


The following requirements for Tenant's insurance shall be in effect at the
Building, and Tenant shall also cause any subtenant to comply with these
requirements.  Landlord reserves the right to adopt reasonable nondiscriminatory
modifications and additions to these insurance requirements.  Tenant agrees to
obtain and present evidence to Landlord that it has fully complied with the
insurance requirements.


1.           Tenant shall, at its sole cost and expense, commencing on the date
Tenant is given access to the Premises for any purpose and during the entire
Term, procure, pay for and keep in full force and effect:  (i) commercial
general liability insurance with respect to the Premises and the operations of
or on behalf of Tenant in, on or about the Premises, including but not limited
to coverage for personal injury, independent contractors, broad form property
damage, fire and water legal liability, products liability (if a product is sold
from the Premises), and liquor law liability (if alcoholic beverages are sold,
served or consumed within the Premises), which policy(ies) shall be written on
an "occurrence" basis and for not less than the amount set forth in Item 13 of
the Basic Lease Provisions, with a combined single limit (with a $50,000 minimum
limit on fire legal liability) per occurrence for bodily injury, death, and
property damage liability, or the current limit of liability carried by Tenant,
whichever is greater, and subject to such increases in amounts as Landlord may
determine from time to time; (ii) workers' compensation insurance coverage as
required by law, together with employers' liability insurance of at least One
Million Dollars ($1,000,000.00); (iii) with respect to Alterations and the like
required or permitted to be made by Tenant under this Lease, builder's risk
insurance, in an amount equal to the replacement cost of the work; (iv)
insurance against fire, vandalism, malicious mischief and such other additional
perils as may be included in a standard "special form" policy, insuring Tenant's
Alterations, trade fixtures, furnishings, equipment and items of personal
property of Tenant located in the Premises, in an amount equal to not less than
ninety percent (90%) of their actual replacement cost (with replacement cost
endorsement); and (v) business interruption insurance in amounts satisfactory to
cover one (1) year of loss.  In no event shall the limits of any policy be
considered as limiting the liability of Tenant under this Lease.


2.           In the event Landlord consents to Tenant’s use, generation or
storage of Hazardous Materials on, under or about the Premises pursuant to
Section 5.3 of this Lease, Landlord shall have the continuing right to require
Tenant, at Tenant’s sole cost and expense (provided the same is available for
purchase upon commercially reasonable terms), to purchase insurance specified
and approved by Landlord, with coverage not less than Five Million Dollars
($5,000,000.00), insuring (i) any Hazardous Materials shall be removed from the
Premises, (ii) the Premises shall be restored to a clean, healthy, safe and
sanitary condition, and (iii) any liability of Tenant, Landlord and Landlord’s
officers, directors, shareholders, agents, employees and representatives,
arising from such Hazardous Materials.


3.           All policies of insurance required to be carried by Tenant pursuant
to this Exhibit D containing a deductible exceeding Ten Thousand Dollars
($10,000.00) per occurrence must be approved in writing by Landlord prior to the
issuance of such policy.  Tenant shall be solely responsible for the payment of
all deductibles.


4.           All policies of insurance required to be carried by Tenant pursuant
to this Exhibit D shall be written by responsible insurance companies authorized
to do business in the State of California and with a general policyholder rating
of not less than "A-" and financial rating of not less than “VII” in the most
current Best’s Insurance Report.  Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy.  A true and exact copy of each paid up policy evidencing the insurance
(appropriately authenticated by the insurer) or a certificate of insurance,
certifying that the policy has been issued, provides the coverage required by
this Exhibit D and contains the required provisions, together with endorsements
acceptable to Landlord evidencing the waiver of subrogation and additional
insured provisions required below, shall be delivered to Landlord prior to the
date Tenant is given the right of possession of the Premises.  Proper evidence
of the renewal of any insurance coverage shall also be delivered to Landlord no
more than five (5) business days after renewal of the coverage.  Landlord may at
any time, and from time to time, inspect and/or copy any and all insurance
policies required by this Lease.


5.           Each policy evidencing insurance required to be carried by Tenant
pursuant to this Exhibit D shall contain the following provisions and/or clauses
satisfactory to Landlord:  (i) with respect to Tenant’s commercial general
liability insurance, a provision that the policy and the coverage provided shall
be primary and that any coverage carried by Landlord shall be noncontributory
with respect to any policies carried by Tenant, together with a provision
including Landlord, the Additional Insureds identified in Item 11 of the Basic
Lease Provisions, and any other parties in interest designated by Landlord, as
additional insureds; (ii) except with respect to Tenant’s commercial general
liability insurance, a waiver by the insurer of any right to subrogation against
Landlord, its agents, employees, contractors and representatives which arises or
might arise by reason of any payment under the policy or by reason of any act or
omission of Landlord, its agents, employees, contractors or representatives; and
(iii) a provision that the insurer will not cancel or not renew the coverage
provided by the policy without first giving Landlord at least ten (10) days
prior written notice.


6.           In the event that Tenant fails to procure, maintain and/or pay for,
at the times and for the durations specified in this Exhibit D, any insurance
required by this Exhibit D, or fails to carry insurance required by any
governmental authority, Landlord may at its election procure that insurance and
pay the premiums, in which event



May 5, 2005
701423328v1


  701423328v1
 

--------------------------------------------------------------------------------

 

Tenant shall repay Landlord all sums paid by Landlord, together with interest at
the maximum rate permitted by law and any related costs or expenses incurred by
Landlord, within ten (10) days following Landlord's written demand to Tenant.


           NOTICE TO TENANT:  IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT
MUST PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENTAGENT
PRIOR TO BEING AFFORDED ACCESS TO THE PREMISES.





May 5, 2005
701423328v1


  701423328v1
 

--------------------------------------------------------------------------------

 

                                                          EXHIBIT E
 
RULES AND REGULATIONS


This Exhibit sets forth the rules and regulations governing Tenant's use of the
Premises leased to Tenant pursuant to the terms, covenants and conditions of the
Lease to which this Exhibit is attached and therein made part thereof.  In the
event of any conflict or inconsistency between this Exhibit and the Lease, the
Lease shall control.


           1.           Tenant shall not place anything or allow anything to be
placed near the glass of any window, door, partition or wall, which may appear
unsightly from outside the Premises.


           2.           The walls, walkways, sidewalks, entrance passages,
elevators, stairwells, courts and vestibules shall not be obstructed or used for
any purpose other than ingress and egress of pedestrian travel to and from the
Premises, and shall not be used for smoking, loitering or gathering, or to
display, store or place any merchandise, equipment or devices, or for any other
purpose.  The walkways, sidewalks, entrance passageways, courts, vestibules and
roof are not for the use of the general public and Landlord shall in all cases
retain the right to control and prevent access thereto by all persons whose
presence in the judgment of the Landlord shall be prejudicial to the safety,
character, reputation and interests of the Building and its tenants, provided
that nothing herein contained shall be construed to prevent such access to
persons with whom Tenant normally deals in the ordinary course of Tenant's
business unless such persons are engaged in illegal activities.  Smoking is
permitted outside the building and within the project only in areas designated
by Landlord.  No tenant or employee or invitee or agent of any tenant shall be
permitted upon the roof of the Building without prior written approval from
Landlord.


           3.           No awnings or other projection shall be attached to the
outside walls of the Building.  No security bars or gates, curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises without the prior written consent of
Landlord.  Neither the interior nor exterior of any windows shall be coated or
otherwise sunscreened without the express written consent of Landlord.


           4.           Tenant shall not mark, nail, paint, drill into, or in
any way deface any part of the Premises or the Building except to affix standard
pictures or other wall hangings on the interior walls of the premises so long as
they are not visible from the exterior of the building.  Tenant shall not lay
linoleum, tile, carpet or other similar floor covering so that the same shall be
affixed to the floor of the Premises in any manner except as approved by
Landlord in writing.  The expense of repairing any damage resulting from a
violation of this rule or removal of any floor covering shall be borne by
Tenant.


5.           The toilet rooms, urinals, wash bowls and other plumbing apparatus
shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be thrown
therein.  Any pipes or tubing used by Tenant to transmit water to an appliance
or device in the Premises must be made of copper or stainless steel, and in no
event shall plastic tubing be used for that purpose.  The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or invitees, caused it.


           6.           Landlord shall direct electricians as to the manner and
location of any future telephone wiring.  No boring or cutting for wires will be
allowed without the prior consent of Landlord.  The locations of the telephones,
call boxes and other office equipment affixed to the Premises shall be subject
to the prior written approval of Landlord.


           7.           The Premises shall not be used for manufacturing or for
the storage of merchandise except as such storage may be incidental to the
permitted use of the Premises.  No exterior storage shall be allowed at any time
without the prior written approval of Landlord.  The Premises shall not be used
for cooking or washing clothes without the prior written consent of Landlord, or
for lodging or sleeping or for any immoral or illegal purposes.


           8.           Tenant shall not make, or permit to be made, any
unseemly or disturbing noises or disturb or interfere with occupants of this or
neighboring buildings or premises or those having business with them, whether by
the use of any musical instrument, radio, phonograph, noise, or
otherwise.  Tenant shall not use, keep or permit to be used, or kept, any foul
or obnoxious gas or substance in the Premises or permit or suffer the Premises
to be used or occupied in any manner offensive or objectionable to Landlord or
other occupants of this or neighboring buildings or premises by reason of any
odors, fumes or gases.


           9.           No animals, except for seeing eye dogs, shall be
permitted at any time within the Premises.


           10.           Tenant shall not use the name of the Building or the
Project in connection with or in promoting or advertising the business of
Tenant, except as Tenant's address, without the written consent of
Landlord.  Landlord shall have the right to prohibit any advertising by any
Tenant which, in Landlord's reasonable opinion, tends to impair the reputation
of the Project or its desirability for its intended uses, and upon written
notice from Landlord any Tenant shall refrain from or discontinue such
advertising.


11.           Canvassing, soliciting, peddling, parading, picketing,
demonstrating or otherwise engaging in any conduct that unreasonably impairs the
value or use of the Premises or the Project are prohibited and each Tenant shall
cooperate to prevent the same.  Landlord shall have full and absolute authority
to regulate or prohibit the entrance to the Premises of any vendor, supplier,
purveyor, petitioner, proselytizer or other similar person if, in the good faith
judgment of Landlord, such person will be involved in general solicitation
activities, or the proselytizing, petitioning, or disturbance of other tenants
or their customers or invitees, or engaged or likely to engage in conduct which
may in Landlord’s opinion distract from the use of the Premises for its intended
purpose.  Notwithstanding the foregoing, Landlord reserves the absolute right
and discretion to limit or prevent access to the Buildings by any



701423328v1
 

--------------------------------------------------------------------------------

 

food or beverage vendor, whether or not invited by Tenant, and Landlord may
condition such access upon the vendor’s execution of an entry permit agreement
which may contain provisions for insurance coverage and/or the payment of a fee
to Landlord.


           12.           No equipment of any type shall be placed on the
Premises which in Landlord's opinion exceeds the load limits of the floor or
otherwise threatens the soundness of the structure or improvements of the
Building.


           13.           Regular building hours of operation are from 6:00 AM to
6:00 PM Monday through Friday and 9:00 AM to 1:00 PM on Saturday.  No air
conditioning unit or other similar apparatus shall be installed or used by any
Tenant without the prior written consent of Landlord.


           14.           The entire Premises, including vestibules, entrances,
parking areas, doors, fixtures, windows and plate glass, shall at all times be
maintained in a safe, neat and clean condition by Tenant.  All trash, refuse and
waste materials shall be regularly removed from the Premises by Tenant and
placed in the containers at the locations designated by Landlord for refuse
collection.  All cardboard boxes must be "broken down" prior to being placed in
the trash container.  All styrofoam chips must be bagged or otherwise contained
prior to placement in the trash container, so as not to constitute a
nuisance.  Pallets must be immediately disposed of by tenant and may not be
disposed of in the Landlord provided trash container or enclosures.  Pallets may
be neatly stacked in an exterior location on a temporary basis (no longer than 5
days) so long as Landlord has provided prior written approval.  The burning of
trash, refuse or waste materials is prohibited.


           15.           Tenant shall use at Tenant's cost such pest
extermination contractor as Landlord may direct and at such intervals as
Landlord may require.


           16.           All keys for the Premises shall be provided to Tenant
by Landlord and Tenant shall return to Landlord any of such keys so provided
upon the termination of the Lease.  Tenant shall not change locks or install
other locks on doors of the Premises, without the prior written consent of
Landlord.  In the event of loss of any keys furnished by Landlord for Tenant,
Tenant shall pay to Landlord the costs thereof.  Upon the termination of its
tenancy, Tenant shall deliver to Landlord all the keys to lobby(s), suite(s) and
telephone & electrical room(s) which have been furnished to Tenant or which
Tenant shall have had made.


17.           No person shall enter or remain within the Project while
intoxicated or under the influence of liquor or drugs.  Landlord shall have the
right to exclude or expel from the Project any person who, in the absolute
discretion of Landlord, is under the influence of liquor or drugs.


           18.           The moving of large or heavy objects shall occur only
between those hours as may be designated by, and only upon previous written
notice to, Landlord, and the persons employed to move those objects in or out of
the Building must be reasonably acceptable to Landlord.  Without limiting the
generality of the foregoing, no freight, furniture or bulky matter of any
description shall be received into or moved out of the lobby of the Building or
carried in the elevator.


19.           Tenant shall not install equipment, such as but not limited to
electronic tabulating or computer equipment, requiring electrical or air
conditioning service in excess of that to be provided by Landlord under the
Lease without prior written consent of Landlord.


20.           Landlord may from time to time grant other tenants of the project
individual and temporary variances from these Rules, provided that any variance
does not have a material adverse effect on the use and enjoyment of the Premises
by Tenant.


21.           Landlord reserves the right to amend or supplement the foregoing
Rules and Regulations and to adopt and promulgate additional rules and
regulations applicable to the Premises.  Notice of such rules and regulations
and amendments and supplements thereto, if any, shall be given to the Tenant.





701423328v1
 

--------------------------------------------------------------------------------

 
